

Exhibit 10.2


Certain immaterial portions of this agreement identified with an [*] have been
excluded from the exhibit pursuant to Item 601(b)(10)(iv) of Regulation S-K
because public disclosure of such portions would likely cause competitive harm
to the registrant.
In addition, pursuant to Instruction 2 to Item 601 of Regulation S-K, the
registrant has omitted the following agreements entered into by wholly-owned
subsidiaries of the registrant on June 12, 2020, which are substantially
identical in all material respects to Exhibit 10.5:
•Lease Agreement between Durant DC, LLC and BIGDUOK001 LLC relating to the
registrant’s distribution center located in Durant, Oklahoma;
•Lease Agreement between Closeout Distribution, Inc. and BIGTRPA001 LLC relating
to the registrant’s distribution center located in Tremont, Pennsylvania; and
•Lease Agreement between CSC Distribution LLC and Oak Street Real Estate Capital
Fund IV, LP relating to the registrant’s distribution center located in
Montgomery, Alabama.



1

--------------------------------------------------------------------------------







LEASE AGREEMENT
(COLUMBUS PROPERTY)






By and Between


BIGCOOH002 LLC, a Delaware limited liability company


(Landlord)


and


BIG LOTS STORES, INC., an Ohio corporation


(Tenant)
2


--------------------------------------------------------------------------------



TABLE OF CONTENTS



Page1BASIC TERMS12DEFINITIONS AND BASE PROVISIONS23GRANTING
CLAUSE84USE105RENT126NET LEASE137REAL ESTATE TAXES148PERSONAL PROPERTY
TAXES179OPERATING EXPENSES1710TENANT’S REPAIR AND MAINTENANCE
RESPONSIBILITIES1711COMPLIANCE WITH LAWS2012SURRENDER OF
PREMISES2113ALTERATIONS2114ENTRY BY LANDLORD2215TENANT’S INSURANCE
OBLIGATIONS2316OFAC2717WAIVER OF SUBROGATION2818FIRE OR OTHER
CASUALTY2819CONDEMNATION3020INDEMNIFICATION3221ASSIGNMENT AND
SUBLETTING3322LIENS3823TENANT’S DEFAULT3824REMEDIES OF
LANDLORD3925SUBORDINATION/ATTORNMENT4226ESTOPPEL CERTIFICATE4227HAZARDOUS
MATERIALS4328PRESS RELEASES4629HOLDING OVER4630FINANCIAL STATEMENTS4731QUIET
ENJOYMENT4732NOTICES4733PERSONAL LIABILITY4734ENTIRE
AGREEMENT4835AMENDMENTS4836LEGAL INTERPRETATION4837OPTION TO RENEW4938AUTHORITY
TO ENTER INTO LEASE4939PARTIES BOUND5040COUNTERPARTS; ELECTRONIC
SIGNATURES5041SEVERABILITY5042WAIVER OF JURY TRIAL; CONSEQUENTIAL DAMAGES50

i

--------------------------------------------------------------------------------




43MEMORANDUM OF LEASE5144BROKERS5145RIGHT OF FIRST REFUSAL TO
PURCHASE5146GUARANTY53





ii


--------------------------------------------------------------------------------



LEASE AGREEMENT
THIS LEASE AGREEMENT (this “Lease”) is entered into as of the 12th day of June,
2020 (the “Effective Date”), by and between BIGCOOH002 LLC, a Delaware limited
liability company (“Landlord”), and BIG LOTS STORES, INC., an Ohio corporation
(“Tenant”).
RECITALS
A.  Tenant and Big Lots, Inc., an Ohio corporation (collectively, “Seller”),
were the fee simple owners of the Premises prior to the Effective Date.
B. Landlord purchased the Premises from Seller pursuant to an Agreement for
Purchase and Sale of Real Property dated as of April 7, 2020 (the “Purchase
Agreement”).
C. Landlord and Tenant are executing this Lease, pursuant to which Landlord
shall lease the Premises back to Tenant, on the terms and conditions set forth
below.
NOW THEREFORE, in consideration of the mutual promises, covenants, and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
agree as follows:
1.BASIC TERMS.
A.“Base Rent”: Base Rent shall be paid in accordance with and in the amounts set
forth on Exhibit “A” attached hereto and made a part hereof, subject to
increases as set forth herein.
B.“Building”: The building or buildings located on the Property in the
approximate square footages set forth on Exhibit “B.”
C.“Commencement Date”: The Effective Date.
D.“Expiration Date”: The last day of the calendar month in which the fifteen
(15) year anniversary of the Commencement Date shall occur, or as otherwise
extended pursuant to the terms hereof.
E.“Option to Renew”: Ten (10) additional periods of five (5) years each under
the terms and conditions set forth in Section 37 of this Lease.
F.“Premises”: Collectively, the Building and the Property.
G.“Property”: That certain tract or parcel of land, more particularly described
on Exhibit “B,” attached hereto and made a part hereof.
H.“Term”: A period of fifteen (15) years (plus the number of days, if any, to
have this Lease expire on the last day of a calendar month), commencing on the
Commencement Date and expiring on the Expiration Date, unless extended as
hereinafter provided.
1

--------------------------------------------------------------------------------



2.DEFINITIONS AND BASE PROVISIONS.
For purposes of this Lease, the following terms shall have the meanings
indicated below:
A.“ADA”: The Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 et
seq., as the same may be amended from time to time and any and all rules and
regulations which have become effective prior to the date of this Lease under
such statutes.
B.“Affiliate”: With respect to Landlord or Tenant, shall mean a person or entity
that directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with such person or entity. The term
“control” as used in the immediately preceding sentence, means, with respect to
an entity that is a corporation, limited liability company, partnership or other
entity, the right to exercise, directly or indirectly, more than fifty percent
(50%) of the voting rights attributable to the ownership interests of the
entity, with respect to any non-publicly traded company, and more than ten
percent (10%) ownership, or management control, with respect to any publicly
traded company.
C.“Alterations”: Defined in Section 13.A hereof.
D.“Anti-Money Laundering Laws”: The BSA and the United and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (commonly referred to as the USA Patriot Act), P.L. 107-56, as the same
may be amended from time to time and any and all rules and regulations which
have become effective prior to the date of this Lease under such statutes.
E.“Architect” shall mean an architect selected by Tenant to complete any
applicable Tenant’s Work, who is reasonably acceptable to Landlord.
F.“Base Rent”: Defined in Section 1.A hereof.
G.“BSA”: The Bank Secrecy Act (otherwise known as the Currency and Foreign
Transactions Reporting Act), 31. U.S.C. §§ 310 et seq., as the same may be
amended from time to time and any and all rules and regulations which have
become effective prior to the date of this Lease under such statutes.
H.“Building”: Defined in Section 1.B hereof.
I.“Commencement Date”: Defined in Section 1.C hereof.
J.“Comparable Buildings”: Buildings in the Columbus, Ohio market that are
comparable in size, design, use, age, location, class and quality to the
Building.
2

--------------------------------------------------------------------------------



K.“Contract”: Defined in Section 45.C hereof.
L.“Control” shall mean with respect to an entity that is a corporation, limited
liability company, partnership or other entity, the right to exercise, directly
or indirectly, more than fifty percent (50%) of the voting rights attributable
to the ownership interests of the entity.
M.“Default Rate”: The lesser of (i) the Prime Rate plus five and one-half
percent (5.5%) per annum, compounding monthly, or (ii) the highest rate allowed
by applicable Law.
N.“Encumbrance”: Any claim, lien, pledge, option, charge, easement, security
interest, deed of trust, mortgage, lease, sublease, attachment, conditional
sales agreement, encumbrance, preemptive right, right of first refusal, right of
first offer, covenant, condition, restriction, reciprocal easement agreement,
declaration or other right of third parties, whether voluntarily incurred or
arising by operation of Law, and includes any agreement to give or enter into
any of the foregoing.
O.“Environmental Laws”: Each and every Law pertaining to environmental, health
or safety matters or Hazardous Materials applicable to or which otherwise
pertains to or affects the Premises or the use, ownership, occupancy or
operation of the Premises or any portion thereof, and as the same have been or
may be amended, modified or supplemented from time to time, including but not
limited to the (1) Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (42 U.S.C. §9601 et seq.), (2) Hazardous Substances
Transportation Act (49 U.S.C. §1802 et seq.), (3) Resource Conservation and
Recovery Act (42 U.S.C. §6901 et seq.), as amended by the Hazardous and Solid
Wastes Amendments of 1984, (4) Water Pollution Control Act (33 U.S.C. §1251 et
seq.), (5) Safe Drinking Water Act (42 U.S.C. §300f et seq.), (6) Clean Water
Act (33 U.S.C. §1321 et seq.), (7) Clean Air Act (42 U.S.C. §7401 et seq.), (8)
Solid Waste Disposal Act (42 U.S.C. §6901 et seq.), (9) Toxic Substances Control
Act (15 U.S.C. §2601 et seq.), (10) Emergency Planning and Community
Right-to-Know Act of 1986 (42 U.S.C. §11001 et seq.), (11) Radon Gas and Indoor
Air Quality Research Act of 1986 (42 U.S.C. §7401 et seq.), (12) National
Environmental Policy Act (42 U.S.C. §4321 et seq.), (13) Superfund Amendment
Reauthorization Act of 1986 (42 U.S.C. §9601 et seq.), (14) Occupational Safety
and Health Act (29 U.S.C. §651 et seq.), (15) Refuse Act of 1999 (33 U.S.C. §
407 et seq.), (16) Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C.
§ 136 et seq.), (17) Marine Protection, Research and Sanctuaries Act (33 U.S.C.
§ 1401 et seq.), (18) Noise Control Act (42 U.S.C. § 4902 et seq.), (19) Atomic
Energy Act (42 U.S.C. § 2011 et seq.) and (20) Nuclear Waste Policy Act of 1982
(42 U.S.C. § 10101 et seq.), and any similar state or local Laws and any and all
rules and regulations in effect under such Laws.
3

--------------------------------------------------------------------------------



P.“Event of Default”: Defined in Section 23 hereof.
Q.“Exercise Period”: Defined in Section 45.B hereof.
R.“Expiration Date”: Defined in Section 1.D hereof.
S.“Final Completion” shall mean with respect to any Tenant’s Work (a) the
completion of construction of such Tenant’s Work, including all “punch list”
items, in accordance with the applicable Plans as certified by the applicable
General Contractor, and (b) all permits and licenses required for the legal
occupancy of such Tenant’s Work, if any, have been obtained.
T.“Final Completion Date” shall mean the date that Final Completion of the
applicable Tenant’s Work occurs.
U.“General Construction Contract” shall mean with respect to any Tenant’s Work,
the applicable construction contract by and between the applicable General
Contractor and Tenant and approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed.
V.“General Contractor” shall mean, with respect to any Tenant’s Work, a
contractor selected by Tenant to complete such Tenant’s Work and reasonably
acceptable to Landlord.
W.“Guarantor” shall mean Big Lots, Inc., an Ohio corporation.
X.“Guaranty” Defined in Section 46 hereof.
Y.“Hazardous Materials”: shall mean (a) any toxic substance or hazardous waste,
substance, solid waste or related material, or any pollutant or contaminant; (b)
radon gas, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, radiation, mold or other microbial matter, odors, noise, per- and
poly-fluoroalkyl substances, or any petroleum product or additive; (c) any
substance, gas, material or chemical which is now or hereafter defined as or
included in the definition of “hazardous substances,” “toxic substances,”
“hazardous materials,” “hazardous wastes,” “regulated substances” or words of
similar import under any Environmental Laws; and (d) any other chemical,
material, gas or substance, the exposure to or release of which is or may be
prohibited, limited or regulated by any governmental authority, or any chemical,
material, gas or substance that does or is reasonably likely to pose a hazard to
human health or safety or to the environment.
Z.“Indemnified Party” shall mean, with respect to any indemnification obligation
contained in this Lease, the individual or entity so indemnified by the
indemnifying party.
4

--------------------------------------------------------------------------------



AA. “Landlord Indemnified Parties”: Landlord and Landlord Mortgagee, and each of
their respective successors and assigns, and their respective members, managers,
partners, shareholders, officers, directors, agents, attorneys and
representatives.
BB. “Landlord”: Defined in the Preamble hereto.
CC. “Landlord Claim”: Defined in Section 20.A hereof.
DD. “Landlord Mortgage”: Defined in Section 25.B hereof.
EE. “Landlord Mortgagee”: Defined in Section 25.B hereof.
FF. “Landlord Notice Address”:

c/o Oak Street Real Estate Capital, LLC125 S. Wacker Drive, Suite 1220Chicago,
Illinois 60606Attention: James HennesseyE-mail: hennessey@oakstreetrec.comWith a
copy toKirkland & Ellis LLP300 North LaSalleChicago, Illinois 60654Attention:
David A. RosenbergE-mail: david.rosenberg@kirkland.com

GG. “Landlord’s Notice”: Defined in Section 45.A hereof.
HH. “Landlord’s Representatives”: Landlord’s agents, attorneys, representatives,
members, directors, officers and employees.
II. “Late Charge”: Defined in Section 5.D hereof.
JJ. “Law”: All applicable statutes, ordinances, rules, regulations, codes,
orders, requirements, directives, binding written interpretations and binding
written policies, common law, rulings, and decrees of all local, municipal,
state and federal governments, departments, agencies, commissions, boards or
political subdivisions.
KK. “LC Issuer Requirements”: Defined in Section 21.B hereof.
LL. “Letter of Credit”: Defined in Section 21.B hereof.
MM. “Monthly Base Rent Commencement Date”: Defined in Section 5.B hereof.
5

--------------------------------------------------------------------------------



NN. “Negotiation Period”: Defined in Section 45.C hereof.
OO. “OFAC Laws and Regulations”: All Laws administered by the Office of Foreign
Asset Control (“OFAC”) of the Department of the Treasury, codified at 31 C.F.R.
Part 500 (including those named on OFAC’s Specially Designated and Blocked
Persons list) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action regarding persons or entities with whom U.S. persons or
entities are restricted from doing business (including persons or entities who
have violated the U.S. Foreign Corrupt Practices Act 15 U.S.C. §§78dd-1, 78dd-2
and 78dd-3), as same may be amended from time to time.
PP. “Option to Renew”: Defined in Section 1.E hereof.
QQ. “Permitted Encumbrances”: Any and all Encumbrances (i) affecting any portion
of the Premises as of the Commencement Date, including, but not limited to,
those Encumbrances shown on Landlord’s title policy obtained on the Effective
Date, (ii) consisting of any and all leases, subleases, licenses and other
occupancy agreements in place with respect to the Premises as of the Effective
Date (collectively, the “Existing Leases”), (iii) consisting of current taxes
and assessments with respect to the Premises, not yet due or payable, (iv)
arising or created by municipal and zoning ordinances and (v) arising after the
Commencement Date that are approved in writing by Landlord in its sole and
absolute discretion.
RR. “Permitted Guarantor Change of Control”: Defined in Section 21.B hereof.
SS. “Personal Property”: All personal property on the Premises, which shall
include, without limitation, all business machinery and equipment, including,
but not limited to, specialized equipment unique to the nature of Tenant’s
business, business records, furniture, furnishings, communications equipment,
office equipment, computer equipment, computer software, computer tapes,
computer program tapes, computer program disks, computer program documentation
and manuals, computer program codes, customer accounts, customer lists, customer
information, inventory and proprietary information which may belong to Tenant or
be in the possession of Tenant, which is located or used upon, in or about the
Premises during the Term, or any renewal or extension thereof. Any generator and
associated equipment located at the Premises, if any, shall constitute a fixture
and shall not constitute Personal Property.
TT. “Plans” shall mean, with respect to any Tenant’s Work, the plans and
specifications prepared by the Architect and approved by Landlord.
UU. “Premises”: Defined in Section 1.F hereof.
6

--------------------------------------------------------------------------------



VV. “Prime Rate”: The interest rate per annum as published, from time to time,
in The Wall Street Journal as the “Prime Rate” in its column entitled “Money
Rate”. The Prime Rate may not be the lowest rate of interest charged by any
“large U.S. money center commercial banks” and Landlord makes no representations
or warranties to that effect. In the event The Wall Street Journal ceases
publication or ceases to publish the “Prime Rate” as described above, the Prime
Rate shall be the average per annum discount rate (the “Discount Rate”) on
ninety-one (91) day bills (“Treasury Bills”) issued from time to time by the
United States Treasury at its most recent auction, plus three hundred (300)
basis points. If no such 91-day Treasury Bills are then being issued, the
Discount Rate shall be the discount rate on Treasury Bills then being issued for
the period of time closest to ninety-one (91) days.
WW. “Prohibited Persons”: Defined in Section 16.B hereof.
XX. “Property”: Defined in Section 1.G hereof.
YY. “Purchase Agreement”: Defined in Recital B hereto.
ZZ. “Real Estate Taxes”: Defined in Section 7.A hereof.
AAA. “Release”: Any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, migrating, presence of,
exposure to or disposing into the environment of any Hazardous Materials,
including the abandonment or discarding of barrels, containers, and other closed
receptacles containing any Hazardous Materials.
BBB. “Renewal Amendment”: Defined in Section 37.C hereof.
CCC. “Renewal Notice”: Defined in Section 37.A.1 hereof.
DDD. “Renewal Option”: Defined in Section 37.A hereof.
EEE. “Renewal Term”: Defined in Section 37.A hereof.
FFF. “Rent”: Defined in Section 5.C hereof.
GGG. “Repossessed Premises”: Defined in Section 24.C hereof.
HHH. “Right of First Refusal”: Defined in Section 45 hereof.
III. “Security Deposit” Defined in Section 21.B hereof.
JJJ. “Seller”: Defined in the Recitals hereto.
KKK. “SNDA”: Defined in Section 25.A hereof.
LLL. “Substitute Tenant”: Defined in Section 24.C hereof.
7

--------------------------------------------------------------------------------



MMM. “Taxes”: Defined in Section 7.D hereof.
NNN. “Tenant”: Defined in the Preamble hereto.
OOO. “Tenant Notice Address”:
Big Lots, Inc.
4900 East Dublin Granville Road
Columbus, OH 43081
Attn: Jason Judd
SVP Corporate Finance & Treasurer
Email: JJudd@biglots.com


Big Lots, Inc.
4900 East Dublin Granville Road
Columbus, OH 43081
Attn: Ronald A. Robins, Jr. (Rocky)
EVP, General Counsel & Corporate Secretary
Email: rrobins@biglots.com


With a copy to:


Vorys, Sater, Seymour and Pease LLP
52 East Gay Street
Columbus, OH 43215
Attn: Daniel J. Minor
Email: djminor@vorys.com


PPP. “Tenant’s Personal Property”: Defined in Section 12 hereof.
QQQ. “Tenant’s Purchase Election”: Defined in Section 45.B hereof.
RRR. “Tenant’s Representatives”: Tenant’s agents, attorneys, representatives,
directors, officers and employees and any mortgagee of Tenant’s interest in this
Lease or in the Premises.
SSS. “Tenant’s Work”: Defined in Exhibit C hereof.
TTT. “Term”: Defined in Section 1.H hereof.
UUU. “Transfer”: Defined in Section 21.B hereof.
VVV. “U.S. Publicly-Traded Entity”: Defined in Section 16.A hereof.
WWW.“Utility Charges”: Defined in Section 9.A hereof.
3.GRANTING CLAUSE.
8

--------------------------------------------------------------------------------



A.Landlord, in consideration of the covenants and agreements to be performed by
Tenant, and upon the terms and conditions contained in this Lease, does hereby
lease, demise, let and deliver to Tenant, and Tenant, in consideration of the
covenants and agreements to be performed by Landlord and upon the terms and
conditions contained in this Lease, does hereby lease from Landlord, the
Premises, to have and to hold for the Term. Tenant acknowledges receipt and
delivery of complete and exclusive possession of the Premises, subject to the
Permitted Encumbrances. Tenant acknowledges and confirms that for a substantial
period prior to and up to and including the execution of this Lease, Seller has
been in continuous ownership and possession of the Premises, and, accordingly,
Tenant is fully familiar therewith, and Tenant has examined and otherwise has
knowledge of the condition of the Premises prior to the execution and delivery
of this Lease and has found the same to be satisfactory for its purposes
hereunder. Regardless, however, of any knowledge, examination or inspection made
by Tenant and whether or not any patent or latent defect or condition was
revealed or discovered thereby, Tenant is leasing the Premises “as is,” “where
is” and “with all faults” in its present condition. Tenant hereby irrevocably,
unconditionally and absolutely waives and relinquishes any claim or action
against Landlord whatsoever in respect of the condition of the Premises as of
the Commencement Date, including any patent or latent defects or adverse
conditions not discovered or discoverable or otherwise known or unknown by
Tenant as of the Commencement Date.
LANDLORD MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN FACT OR IN
LAW, IN RESPECT OF THE PREMISES OR ANY PART THEREOF, EITHER AS TO ITS FITNESS
FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR
AS TO THE NATURE OR QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, OR THE
EXISTENCE OF ANY HAZARDOUS MATERIALS, IT BEING AGREED THAT ALL SUCH RISKS, KNOWN
AND UNKNOWN, LATENT OR PATENT, ARE TO BE BORNE SOLELY BY TENANT, INCLUDING ALL
RESPONSIBILITY AND LIABILITY FOR ANY ENVIRONMENTAL CONDITION OF THE PREMISES,
ENVIRONMENTAL REMEDIATION AND COMPLIANCE WITH ALL ENVIRONMENTAL LAWS.
Without limiting the foregoing, Tenant realizes and acknowledges that factual
matters existing as of the Commencement Date now unknown to it may have given or
may hereafter give rise to losses, damages, liabilities, costs and expenses that
are presently unknown, unanticipated and unsuspected, and Tenant further agrees
that the waivers and releases herein have been negotiated and agreed upon in
light of that realization and that Tenant nevertheless hereby intends to
release, discharge and acquit Landlord and Landlord Mortgagee, and each of their
respective successors and assigns, and their respective members, managers,
partners, shareholders,
9

--------------------------------------------------------------------------------



officers, directors, agents, attorneys and representatives, from any and all
such unknown losses, damages, liabilities, costs and expenses.
B.Landlord and Tenant covenant and agree that, except to the extent otherwise
required by applicable Law: (i) each will treat this Lease in accordance with
U.S. generally accepted accounting principles, consistently applied, and as a
true lease for state law reporting purposes and for federal, state and local
income tax purposes; and (ii) each party will not, nor will it permit any
Affiliate to, at any time, take any action or fail to take any action with
respect to the preparation or filing of any statement or disclosure to any
governmental authority, including without limitation, any income tax return
(including an amended income tax return), to the extent that such action or such
failure to take action would be inconsistent with the intention of the parties
expressed in this Section 3.B; provided, however, that nothing herein shall
prevent a party from settling or offsetting any proposed deficiency or
adjustment by any governmental authority challenging such intended income tax
treatment, and no party will be required to litigate any proposed adjustment by
any governmental authority challenging such intended income tax treatment. In
the event that the income tax treatment described in this Section 3.B is
disputed by any governmental authority, the party receiving the notice of the
contest shall provide the other party with prompt written notice thereof (which,
in any event, shall be within 30 days of receiving notice of such contest from
the governmental authority).
C.Tenant acknowledges that fee simple title (both legal and equitable) to the
Premises is vested in Landlord and that Tenant has only the leasehold right of
possession and use of the Premises as provided herein.
4.USE.
A.Tenant may use the Premises as a distribution center and all ancillary uses
associated therewith, in all cases subject to and in compliance with all Laws
and Permitted Encumbrances. Tenant shall use the Premises only as provided by
and in accordance with all Permitted Encumbrances, subject to Landlord’s
reservation of rights herein. Tenant shall not use or occupy the Premises, or
any part thereof, nor permit or allow the Premises or any part thereof to be
used or occupied, for (i) any purpose or in any manner which is in violation of
any Law or a violation of the provisions set forth in Section 27 or any other
provision of this Lease or (ii) in any manner which violates any certificates of
occupancy for the Premises or makes void or voidable any insurance then in force
with respect thereto as is required pursuant to Section 15 hereof. Tenant’s
occupancy of the Premises will be in compliance with all Laws and insurance
requirements, and as otherwise provided in this Lease. Tenant shall neither
suffer nor permit the Premises or any portion thereof to be used, or otherwise
act or fail to act, in such a manner as (I) might impair Landlord’s title
thereto or to any portion thereof, (II) may make possible a claim of adverse use
or possession or an implied dedication of the Premises or any
10

--------------------------------------------------------------------------------



portion of the Premises, or (III) may subject the Premises or this Lease to any
Encumbrances, other than Permitted Encumbrances. Notwithstanding anything herein
to the contrary, Tenant shall not (a) permit any unlawful or immoral practice to
be carried on or committed in the Premises; (b) make any use of or allow the
Premises to be used for any purpose that might invalidate or increase the rate
of insurance thereof; (c) deface or injure the Premises; (d) overload the
floors, walls or ceilings of the Premises; (e) sell or consume, or allow the
sale or consumption of, alcoholic beverages in the Premises; (f) commit or
suffer any material waste in or about the Premises; (g) use the Premises in any
manner that may diminish the value of the Premises in any material respect; or
(h) use the Premises for any of the following purposes without the Landlord’s
prior consent (in its sole and absolute discretion): (i) bar, nightclub, adult
bookstore or video shop or other adult entertainment establishment; (ii)
incineration or reduction of garbage or any garbage dumps on the Premises; (iii)
mortuary; (iv) fire sale, bankruptcy sale or auction house operation; (v) gas
station; (vi) laundry or dry cleaning plant or laundromat; (vii) automobile,
truck, trailer or RV repairs on-site; (viii) “flea market”, secondhand, surplus
or other “off-price” or deep discount store (provided this language shall not be
construed to limit Tenant’s use of a portion of the Premises for a Big Lots
retail store); (ix) massage parlor; (x) carnival; or (xi) gambling or off-track
betting operation.
B.At all times during the first five (5) years of the Term, (i) Tenant shall
occupy the Premises and (ii) except during periods when the Premises may be
untenantable by reason of fire or other casualty or condemnation (provided,
however, during all such periods while the Premises are untenantable, Tenant
shall strictly comply with the terms and conditions of Section 18 and Section 19
of this Lease), Tenant shall operate its business on the Premises in the
ordinary course.
C.Tenant will not enter into any agreements or consent to any transaction or
instruments that will create an Encumbrance on the Premises without Landlord’s
prior written consent in its sole discretion. Tenant shall be responsible for
complying with the terms and conditions of, and paying the costs and expenses
under, all Encumbrances on the Premises (other than Landlord’s obligations to
pay debt service to any Landlord Mortgagee under any Landlord Mortgage). Tenant
shall not, without Landlord’s prior written consent (in Landlord’s sole
discretion), apply for or otherwise seek or obtain any zoning changes or
variances with respect to the Property. If Landlord desires to seek or obtain
any zoning changes or variances with respect to the Property, Tenant shall
cooperate in all respects therewith, at Landlord’s request, provided that such
zoning change or variance will not prohibit, restrict or otherwise limit
Tenant’s use of the Property for its then-current use.


11

--------------------------------------------------------------------------------



D.Tenant shall have the right to access and use the Premises twenty-four (24)
hours per day, seven (7) days per week.
5.RENT.
A.On the Commencement Date, in connection with Landlord’s acquisition of the
Premises pursuant to the Purchase Agreement, Tenant shall pay to Landlord the
sum of [*], an amount equal to the Base Rent for the first (1st) year of the
Term.
B.On the first (1st) anniversary of the Commencement Date (the “Monthly Base
Rent Commencement Date”), Tenant shall commence to pay Base Rent to Landlord in
the manner provided in Section 5.C in equal consecutive monthly installments in
advance on or before the 1st day of each calendar month commencing as of such
date and continuing through the Term. If the Monthly Base Rent Commencement Date
is a day other than the first day of a calendar month, or if the Term ends on a
day other than the last day of a calendar month, the Base Rent for such month
shall be prorated by multiplying such Base Rent by a fraction, the numerator of
which is the number of days of the Term within such calendar month and the
denominator of which is the total number of days within such calendar month.
Tenant shall pay its first monthly installment of Base Rent, which may be
prorated pursuant to this Section 5.B, on or before the Monthly Base Rent
Commencement Date.
C.For purposes of this Lease, the Base Rent, the Real Estate Taxes, the Utility
Charges and any and all other amounts, sums, charges, liabilities and
obligations which Tenant assumes or agrees to pay or may become liable for under
this Lease at any time and from time to time are sometimes collectively referred
to as “Rent”; and, in the event of any failure on the part of Tenant to pay any
portion of the Rent, every fine, penalty, interest and cost which may be added
for nonpayment or late payment of such items, including, without limitation, all
amounts for which Tenant is or may become liable to indemnify Landlord and the
Landlord Indemnified Parties under this Lease (including reasonable attorneys’
fees and court costs) shall be deemed to be Rent. All Rent is payable in lawful
money of the United States of America and legal tender for the payment of public
and private debts without notice, demand, abatement, deduction, or setoff under
any circumstances, in accordance with the wire or ACH information as Landlord
designates to Tenant in writing from time to time.
D.Tenant hereby acknowledges that late payment by Tenant to Landlord of Rent
will cause Landlord to incur costs and administrative complications not
contemplated hereunder, the exact amount and scope of which are presently
anticipated to be extremely difficult to ascertain. Accordingly, if any
installment of Rent due to Landlord is not paid on the date it is due for any
reason, Tenant shall pay Landlord upon demand a late charge equal to the lesser
of (i) five and one-half percent (5.5%) of the delinquent installment of
12

--------------------------------------------------------------------------------



Rent and (ii) the highest amount allowed by applicable Law (each a “Late
Charge”). The parties agree that this late charge represents a fair and
reasonable estimate of the costs and expenses (including economic losses) that
Landlord will incur by reason of late payment by Tenant. The parties further
agree that such late charge is Rent and not interest and such assessment does
not constitute a lender or borrower/creditor relationship between Landlord and
Tenant. In addition, any amount of delinquent Rent (including the amount of any
Late Charge) due to Landlord shall accrue interest at the Default Rate from the
date on which such Rent was due up to the date that such Rent is paid. The
payment of such late charge or such interest shall not constitute waiver of, nor
excuse or cure, any default under this Lease, nor prevent Landlord from
exercising any other rights and remedies available to Landlord. Without
limitation of the foregoing, Tenant shall be responsible for payment of all
interest, late charges, and other costs and fees imposed by third parties with
respect to late payments of Utilities or other third party charges that are the
responsibility of Tenant hereunder.
E.For any non-scheduled payment of Rent hereunder that is payable by Tenant on
demand by Landlord, such shall be due ten (10) days following written demand
therefor by Landlord, without abatement, deduction, or setoff under any
circumstances.
6.NET LEASE.
A.This Lease is intended to be a “true lease” and an “operating lease” and not a
financing lease, capital lease, mortgage, equitable mortgage, deed of trust,
trust agreement, security agreement or other financing or trust arrangement, and
the economic realities of this Lease are those of a true lease. The business
relationship created by this Lease and any related documents is solely that of a
long term commercial lease between Landlord and Tenant, this Lease has been
entered into by both parties in reliance upon the economic and legal bargains
contained herein, and none of the agreements contained herein is intended, or
shall be deemed or construed, to create a partnership (de facto or de jure)
between Landlord and Tenant, to make them joint venturers, to make Tenant an
agent, legal representative, partner, subsidiary or employee of Landlord, or to
make Landlord in any way responsible for the debts, obligations or losses of
Tenant.
B.Landlord and Tenant acknowledge and agree that (i) this Lease is, and is
intended to be, what is commonly referred to as a “net, net, net” or “triple
net” lease, and (ii) the Rent shall be paid absolutely net to Landlord, so that
this Lease shall yield to Landlord the full amount or benefit of the
installments of Base Rent, Real Estate Taxes and all other Rent throughout the
Term with respect to the entire Premises, all as more fully set forth in Section
5. All of the costs, expenses, responsibilities and obligations of every kind
and nature whatsoever foreseen and unforeseen relating to the condition, use,
operation, management, maintenance, repair, restoration and replacement of the
Premises
13

--------------------------------------------------------------------------------



and all improvements and appurtenances related thereto or any part thereof shall
be performed and paid by Tenant, and Landlord shall have no responsibility or
liability therefor. The covenants to pay Base Rent, Real Estate Taxes and all
other Rent hereunder are independent covenants, and Tenant shall have no right
to hold back, offset, deduct, credit against or fail to pay in full any such
amounts for claimed or actual default or breach by Landlord of whatsoever
nature, for force majeure or for any other reason whatsoever. For the avoidance
of doubt, Tenant shall not have, and hereby expressly and absolutely waives,
relinquishes, and covenants not to assert, accept or take advantage of, any
right to deposit or pay with or into any court or other third-party escrow,
depository account or tenant account with respect to any disputed Rent, or any
Rent pending resolution of any other dispute or controversy with Landlord.
Tenant hereby expressly waives any and all defenses it may have at law or in
equity to payment of Rent, including, without limitation, based on any theories
of frustration of purpose, impossibility, or otherwise.
1.REAL ESTATE TAXES.
A.During the Term, Tenant shall promptly pay, or cause to be paid, on a cash
basis when due to the applicable taxing authority one hundred percent (100%) of
all taxes, other than those specifically excluded in Section 7.F., below,
including ad valorem tax increases and re-assessments; sales, use, rent or
similar taxes imposed upon the Rent or other payments due under this Lease;
payments in lieu of taxes pursuant to any statutory service agreement,
payment-in-lieu-of-taxes agreement or the like; assessments, including
assessments for supplemental assessments and public improvements or benefits,
whether or not commenced or completed prior to the date hereof and whether or
not to be completed within the Term, and including assessments under
Encumbrances; water, sewer and other utility levies and charges; excise tax
levies imposed upon the Rent or other payments due under this Lease; fees,
including license, permit, inspection, authorization and similar fees; and, all
other governmental and other charges, in each case whether general or special,
ordinary or extraordinary, or foreseen or unforeseen, in respect of the Building
and/or the Property and/or the Rent and all interest and penalties thereon
attributable to any failure in payment by Tenant which at any time prior to,
during or in respect of the Term hereof may be assessed or imposed on or in
respect of or be a lien upon (i) the Premises or any part thereof or any
appurtenance thereto, (ii) any Rent reserved or payable hereunder or any other
sums payable by Tenant hereunder, (iii) this Lease or the leasehold estate
hereby created or the operation, possession, occupancy or use of the Premises or
any part thereof, or (iv) any occupancy, operation, use or possession of, or
sales from or activity conducted on or in connection with the Premises or the
Property or the leasing or use of the Premises or the Property or any part
thereof, together with any interest or penalties thereon (all of which are
hereinafter called “Real Estate Taxes”). Tenant shall make such payments
directly to the taxing authorities and shall promptly furnish to Landlord copies
14

--------------------------------------------------------------------------------



of official receipts or other satisfactory proof evidencing such direct
payments. Tenant’s obligation to pay Real Estate Taxes shall be absolutely fixed
upon the date such Real Estate Taxes become a lien upon the Premises or any part
thereof, subject to Section 7.C. Tenant shall also be responsible for all Real
Estate Taxes which, on the Commencement Date, are a lien upon the Premises or
any part thereof.
B.If Landlord receives a bill for Real Estate Taxes, Landlord shall provide the
bill for each installment of Real Estate Taxes to Tenant promptly upon
Landlord’s receipt of such bill. Tenant shall pay the Real Estate Taxes set
forth on such bill prior to when due. Tenant shall provide Landlord with
reasonable evidence that such Real Estate Taxes have been paid. If Tenant shall
default in the payment of any Real Estate Taxes, Landlord shall have the right
(but not the obligation) to pay the same together with any penalties and
interest, in which event the amount so paid by Landlord shall be paid by Tenant
to Landlord upon demand with interest thereon at the Default Rate. Tenant may
pay any Real Estate Taxes in installments, if payment may be so made without
penalty, fine, premium or interest, except that on the termination of this Lease
any Real Estate Taxes which Tenant has elected to pay in installments shall be
apportioned between Landlord and Tenant based on the time remaining in the Term.
All Real Estate Taxes for the tax year in which this Lease shall terminate shall
be apportioned between Landlord and Tenant on a cash basis.
C.Tenant shall have the right of protesting, contesting, objecting to or
opposing, formally or informally, at Tenant’s sole cost and expense, by
appropriate administrative and legal proceedings conducted in good faith and
with due diligence, the legality or amount of any such Real Estate Taxes,
assessments or assessed valuations in its own or in Landlord’s name as the case
may be, and upon Tenant’s written request, Landlord will, at no cost or expense
to Landlord, reasonably cooperate with Tenant; provided, however, that (i) in
the case of any unpaid Real Estate Taxes, lien, attachment, levy, encumbrance,
charge or claim pursuant to any Law, the commencement and continuation of such
proceedings shall suspend the collection or enforcement thereof from or against
Landlord and the Premises, which suspension may be caused by the payment by
Tenant of a bond or some other form of security for payment; (ii) neither the
Premises, the Rent therefrom nor any part or interest in either thereof would be
in any danger of being sold, forfeited, attached or lost pending the outcome of
such proceedings solely based on the outcome of the proceeding and not if Tenant
has the right to make a curative payment following the outcome of the proceeding
to avoid any of the foregoing consequences; (iii) in the case of any requirement
of Law, neither Landlord nor Tenant would be in any danger of civil or criminal
liability for failure to comply therewith pending the outcome of such
proceedings; (iv) the insurance coverage required by Section 15 shall be
maintained; (v) Tenant shall keep Landlord reasonably informed as to the status
of and with copies of all documents in the proceedings, upon request by
Landlord; and (vi) if such
15

--------------------------------------------------------------------------------



contest shall be finally resolved against Landlord or Tenant, Tenant shall
promptly pay the amount required to be paid, together with all interest and
penalties accrued thereon, or comply with the applicable requirement of law.
Landlord shall execute and deliver to Tenant such authorizations and other
documents as may reasonably be required in any such contest, provided Tenant
shall reimburse Landlord for its actual out-of-pocket costs associated with such
execution, and, if reasonably requested by Tenant, Landlord shall join as a
party therein (and at no cost or expense to Landlord). The provisions of this
Section 7.C shall not be construed to permit Tenant to contest the payment of
Rent or any other amount payable by Tenant to Landlord hereunder other than Real
Estate Taxes. Without limiting any other provision of this Lease, Tenant shall
indemnify, defend, protect and save harmless Landlord and all Landlord
Indemnified Parties and the Premises from and against any and all liability,
costs, fees, damages, expenses, penalties, fines and charges of any kind
(including reasonable attorneys’ fees, including those incurred in the
enforcement of this indemnity) that may be imposed upon Landlord or the Premises
in connection with any such contest and any loss resulting therefrom. Any refund
due from any taxing authority in respect of any Real Estate Taxes paid by or on
behalf of Tenant shall be paid over to or retained by Tenant.
D.Tenant will indemnify Landlord and/or any Landlord Indemnified Parties, on an
after-tax basis, against any fees or taxes, including, but not limited to, Real
Estate Taxes and commercial activity tax (“Taxes”) imposed by the United States
or any taxing jurisdiction or authority of or in the United States or any state
in connection with this Lease, Landlord’s ownership of the Premises and/or
Tenant’s use of the Premises.
E.Landlord and Tenant shall, upon request of the other, promptly provide such
data as is maintained by the party to whom the request is made with respect to
the Premises as may be necessary to prepare any required tax returns and reports
required by a governmental authority.
F.Notwithstanding anything to the contrary in Section 7.A hereof, in no event
will Tenant be required to pay any taxes of Landlord that are (i) imposed on or
measured by net income, net profits, net worth or capital stock (however
denominated, including any minimum tax), (ii) franchise taxes, (iii) branch
profits taxes, (iv) gross receipts taxes or (v) transfer taxes or any taxes
imposed with respect to the sale, exchange or other disposition by Landlord, in
whole or in part, of the Premises or the Property or Landlord’s interest in this
Lease (other than transfer or recordation taxes imposed in connection with the
transfer of the Premises or the Property to Landlord, or the leaseback of the
Premises or the Property from Landlord to Tenant, or the termination of this
Lease pursuant to the express provisions of the Purchase Agreement and the
Lease); provided, however that taxes in the nature of rental or property taxes
shall not be excluded. In the event that Tenant is required by Law to withhold
any amount payable to Landlord under this Lease in respect of a tax
16

--------------------------------------------------------------------------------



excluded under this Section 7.F, the amount so withheld shall be treated for all
purposes of this Lease as having been paid to Landlord.


2.PERSONAL PROPERTY TAXES.
Tenant shall be liable for and shall promptly pay when due all personal property
taxes related to Personal Property and Tenant’s Personal Property placed in the
Premises. Tenant may, without Landlord’s consent, before delinquency occurs,
contest any such taxes related to the Personal Property.
3.OPERATING EXPENSES.
A.Utilities. During the Term, Tenant agrees to pay all fees, costs, expenses and
charges for electricity, power, gas, oil, water, sanitary and storm sewer,
septic system refuse collection, landscaping, telephone, security, and other
utilities and services consumed, rendered or used on or about the Premises (or
any portion thereof) and such utility franchises as may be appurtenant to the
use of the Premises (or any portion thereof) (collectively, “Utility Charges”).
Landlord acknowledges and agrees that Tenant may enter into contracts for any of
the foregoing services or the like without Landlord’s prior consent during the
Term; provided, that any such contract shall be terminable by Tenant (or
Landlord following termination of this Lease in accordance with its terms) at or
prior to the expiration or sooner termination of the Lease or upon no more than
thirty (30) days’ prior notice to the third-party servicer. Any resulting
termination premium, fee or penalty shall be the sole responsibility of Tenant.
B.Third Party Management. Tenant shall have the right to manage and operate the
Premises (or any portion thereof) utilizing third parties for the management and
operation thereof, without obtaining Landlord’s prior written consent of such
third party. Notwithstanding the appointment of any third-party manager, Tenant
shall remain fully responsible for the Premises in accordance with the terms
hereof.
4.TENANT’S REPAIR AND MAINTENANCE RESPONSIBILITIES.
a.Throughout the Term, Tenant, at its sole cost and expense, will keep the
Premises in a substantially similar condition as existed on the Commencement
Date (reasonable wear and tear, damage from fire or other casualty excepted),
whether or not the need for such repairs occurs as a result of Tenant’s use, the
elements, or the age of the Building, the Property or Tenant’s Personal
Property, or otherwise, and will commit or allow no physical waste with respect
thereto, and with reasonable promptness, will make all necessary and appropriate
repairs and replacements thereto of every kind and nature, including without
limitation those necessary to ensure continuing compliance with all Laws and
insurance requirements, whether interior or exterior,
17

--------------------------------------------------------------------------------



structural or nonstructural, ordinary or extraordinary, foreseen or unforeseen.
Tenant’s maintenance, repair and replacement obligations shall extend to and
include, without limitation, all systems serving the Premises and, subject to
any Permitted Encumbrances, any parking areas and landscaping on the Property.
The necessity for and adequacy of repairs to the Building or other improvements
forming a part of the Premises shall be measured by the standard which is
appropriate for and equivalent in quality to such Building’s Comparable
Buildings. Tenant’s obligations under this Section 10 shall, without limitation,
include the maintenance, repair and replacement (a) at all times, of any and all
building systems, machinery and equipment which exclusively serve the Premises,
and (b) the bearing walls, floors, foundations, roofs and all structural
elements of the Premises. Tenant will not take or omit to take any action the
taking or omission of which would reasonably be expected to (i) create (or
permit to continue) any dangerous condition, or (ii) create (or permit to
continue) any condition which might reasonably be expected to involve any loss,
damage or injury to any person or property. All repairs and replacements shall
be in quality and class at least equal to the original work and shall be made
promptly as and when necessary. Repairs and replacements called for as a result
of fire and/or other casualty and condemnation shall be made pursuant to the
provisions of Sections 18 and 19 hereof, respectively. In connection with the
foregoing, Tenant’s obligations shall include without limitation with respect to
the Premises, to the extent applicable:
1.Maintaining, repairing, and replacing, as necessary, the roof of the Building
on the Premises;
2.Maintaining and repairing the bearing walls, floors, foundations, and all
structural elements of the Building on the Premises;
3.Maintaining (including periodic window washing and periodic painting) and
repairing the facade and exterior walls of the Building on the Premises;
4.Repairing and replacing, as necessary, the doors (including, without
limitation, any overhead doors) and windows of the Building on the Premises, and
the mechanisms therefor;
5.Causing the regular removal of garbage and refuse from the Premises;
6.Causing the regular spraying for and control of insect, rodent, animal and
pest infestation, and maintaining in good working order and condition all doors
(both swinging and roll-up doors), including, without limitation, all weather
seals;


18

--------------------------------------------------------------------------------



7.Servicing, maintaining, repairing and replacing all systems and equipment
serving the Premises, including, without limitation, heating, ventilation, and
air-conditioning equipment, and generators;
8.Regular sweeping, cleaning and removal of trash, debris, other materials and
stains from the Premises and from the immediately adjacent sidewalks, service
drives and loading or delivery areas, if any, of the Premises, as necessary to
keep the same clean and in good order and condition;
9.Regular sweeping, cleaning and washing of the interior of the Building,
including, without limitation, floors, windows and fixtures, and periodic
washing and painting of interior walls;
10.Repairing broken, damaged or leaking walls, bathrooms, ceilings, or fixtures
and equipment in the interior of the Building, including, without limitation,
plate glass windows, windows, floors and lighting fixtures;
11.Irrigating and performing all gardening and landscaping of all lawns, trees,
shrubs and plantings comprising part of the Property or the Premises; and
12.Tenant shall maintain a contract on at least an annual basis for regular
servicing and maintenance (at least once annually) of the heating, ventilating,
air conditioning and vertical transportation systems serving the Building,
unless Landlord shall otherwise direct. Upon written request of Landlord, Tenant
shall submit to Landlord a copy of such fully paid contract and any extensions,
renewals or replacements thereof. At a minimum, each maintenance contract for
any such equipment shall include a provision that such contractor shall be
required to coordinate any activities performed on the roof of the Building by a
roofing contractor, so as to not void any roof or related warranties.
B.Landlord shall not be required to furnish any services or facilities or make
any repairs or alterations in or to the Premises, and Landlord shall not under
any circumstances be required to (i) build or rebuild any improvements on the
Premises; (ii) make any repairs, replacements, alterations, restorations or
renewals of any nature to the Premises, whether ordinary or extraordinary,
structural or non-structural, foreseen or unforeseen, or to make any expenditure
whatsoever with respect thereto; or (iii) maintain the Premises (including any
parking or common areas which comprise part of the Premises of the Property) in
any way. Tenant hereby expressly and unconditionally waives, to the fullest
extent now or hereafter permitted by Law, the right to make repairs or perform
any maintenance at the expense of Landlord which right may be provided for in
any Law in effect at the time of the execution and
19

--------------------------------------------------------------------------------



delivery of this Lease or which may hereafter be enacted. Tenant hereby assumes
the full and sole responsibility for the condition, operation, repair,
replacement, maintenance and management of the Premises. However, on default of
Tenant beyond the expiration of any applicable notice and cure periods in making
such repairs or replacements, Landlord may, but shall not be required to, make
such repairs and replacements for Tenant’s account and the expense thereof shall
be paid by Tenant to Landlord upon demand with interest at the Default Rate.
C.Except as expressly set forth herein, nothing contained in this Lease and no
action or inaction by Landlord shall be construed as (i) constituting the
consent or request of Landlord, expressed or implied, to any contractor,
subcontractor, laborer, materialman or vendor to or for the performance of any
labor or services or the furnishing of any materials or other property for the
construction, alteration, addition, repair or demolition or maintenance of or to
the Premises or any part thereof or any improvements thereto; or (ii) giving
Tenant any right, power or permission to contract for or permit the performance
of any labor or services or the furnishing of any materials or other property in
such fashion as would permit the making of any claim against Landlord in respect
thereof.
11.COMPLIANCE WITH LAWS.
Tenant shall, at its sole cost and expense, use and maintain the Premises in
compliance with all Laws, and Tenant shall, at its sole cost and expense, comply
with all Laws applicable to or having jurisdiction over the use, occupancy,
operation, and maintenance of the Premises, including without limitation, all
Environmental Laws, the ADA and other access laws and those which require the
making of any structural, unforeseen or extraordinary changes and including
those which involve a change of policy on the part of the governmental body
enacting the same. Tenant shall, at its sole cost and expense, comply with all
Encumbrances affecting the Premises (other than Landlord’s obligations to pay
debt service to any Landlord Mortgagee under any Landlord Mortgage). Tenant, at
its sole expense, shall comply with the requirements of policies of special form
insurance coverage at any time in force with respect to the Premises as required
pursuant to Section 15 hereof and with the provisions of all contracts,
agreements and restrictions affecting the Premises or any part thereof in effect
as of the date hereof or the ownership, occupancy or use thereof. Without
diminishing the obligations of Tenant, if Tenant shall at any time fail to
comply as promptly as reasonably practicable with any Law applicable to the
Premises, or the use and occupation thereof, Landlord may cause the Premises to
so comply and the reasonable costs and expenses of Landlord in such compliance
shall be paid by Tenant to Landlord upon demand with interest thereon at the
Default Rate.


20

--------------------------------------------------------------------------------



12.SURRENDER OF PREMISES.
Upon the expiration of this Lease pursuant to its terms (or, in the event of a
termination of this Lease on a date other than the scheduled Expiration Date of
this Lease, as promptly as commercially practicable thereafter (but in any event
within ten (10) days thereafter)), Tenant shall surrender to Landlord the
Premises, including all Alterations constructed by Tenant therein, with all
fixtures appurtenant thereto (but not including furnishings, trade fixtures,
furniture, computers, telephone systems, machinery, equipment and other Personal
Property installed or placed on the Premises by Tenant) (collectively, “Tenant’s
Personal Property”), free and clear of any occupants or tenancies (including
subtenancies) (other than subtenants under subleases as in effect on the date
hereof) and in compliance with Laws (including, without limitation,
Environmental Laws) and in as good (or better) condition and repair as existed
as of the Commencement Date, reasonable wear and tear and damage from fire or
other casualty excepted, and any new buildings, alterations, improvements,
replacements or additions constructed by Tenant and remaining at the Premises,
in the same or better condition as when completed, reasonable wear and tear and
damage from fire or other casualty excepted. Any of Tenant’s Personal Property
installed or placed on the Premises by Tenant or any subtenant or assignee of
Tenant, if not removed within ten (10) days after termination or expiration of
this Lease shall be deemed abandoned and become the property of Landlord without
any payment or offset therefor if Landlord so elects. If Landlord shall not so
elect, Landlord may remove such property from the Premises and have it stored at
Tenant’s risk and expense. Tenant shall repair and restore and save Landlord
harmless from all damage to the Premises caused by such removal by Landlord.
13.ALTERATIONS.
A.Tenant shall not make any alterations, additions or improvements to the
Premises or any portion thereof (“Alterations”) without first obtaining the
prior written consent of Landlord, provided, however, that so long as no Event
of Default has occurred, Landlord’s prior written consent shall not be required,
but prior written notice shall be delivered to Landlord accompanied with full
and complete drawings and plans prepared by a licensed architect or engineer, if
applicable, for any Alterations that are: (i) installations of Tenant’s Personal
Property, (ii) installations of HVAC systems and equipment, or (iii) other
Alterations that satisfy all of the following conditions: (a) such Alterations
will not change the use of the Premises (i.e. Alterations that will not change
the Premises from being used as a distribution center and ancillary uses) and
(b) such Alterations will not (x) materially affect the structural elements or
roof of the Building, including the structural exterior, unless such Alterations
are reasonable “like-kind” replacements of previous improvements or
installations, (y) materially and adversely affect the proper functioning of the
Building’s systems, or (z) materially and adversely affect the value of the
Building. In seeking approval from Landlord of any Alterations, requiring
approval, Tenant shall provide Landlord with (1) full and complete drawings and
plans for the proposed Alterations prepared by a licensed architect or engineer;
and (2) notice of whether the Alteration will involve or affect Hazardous
Materials. Tenant shall not have the right to seek any zoning changes or
variances in connection with any Alterations without
21

--------------------------------------------------------------------------------



Landlord’s approval. Tenant shall reimburse Landlord upon demand for any
reasonable out-of-pocket costs, including, without limitation, attorney’s fees
and engineering advisor’s fees, related to Landlord’s review of any Alterations
request by Tenant.
B.All Alterations shall be constructed by Tenant, without expense to Landlord,
in a good, first-class, professional and workmanlike manner so as not to void or
make voidable any roof or other warranties, employing materials of first-class
quality free of material defects, and in compliance with all Law, all applicable
Encumbrances and all regulations and orders, rules and regulations of the Board
of Fire Insurance Underwriters or any other body exercising similar functions,
and in compliance with the terms and conditions of this Lease.
C.Prior to the commencement of construction of any Alteration, Tenant shall
deliver to Landlord certificates evidencing the existence of (a) workmen’s
compensation insurance with coverage limits not less than statutory limits
covering all persons employed for such work; (b) a completed operations
endorsement to the commercial general liability insurance policy referred to
Section 15.B; (c) reasonable comprehensive general liability and property damage
insurance naming Landlord, its designees and Tenant as additional insureds, with
coverage of at least $1,000,000 single-limit or such greater amount as may be
reasonably requested by Landlord; and (d) builders all risk insurance on a
completed value basis (or its equivalent) covering all physical loss, in an
amount no less than the full replacement value of the Alterations in question.
D.Promptly upon the completion of construction of any Alteration that is
permanently affixed to the Premises and alters the existing footprint or
elevation of the Building, Tenant shall deliver to Landlord one complete set of
“as built” drawings thereof (and if the Alterations involve any change to the
footprint of the applicable Building or the erection of a new building, an ALTA
survey for the Property certified to Landlord and any Landlord Mortgagee), proof
of payment for all labor and materials, and if and to the extent commercially
obtainable, copies of guarantees, if any, from all major contractors in favor of
Landlord and Tenant (jointly and separately) against defects and deficiencies in
materials and workmanship, and requiring the correction of the same upon demand
of Landlord and Tenant at the expense of such contractor.
E.All Alterations, whether temporary or permanent in character, made in or upon
the Premises either by Landlord or Tenant (other than Tenant’s Personal Property
installed or placed on the Premises by or on behalf of Tenant) shall be
Landlord’s property, and will remain with the Premises without compensation to
Tenant.
14.ENTRY BY LANDLORD.
22

--------------------------------------------------------------------------------



Landlord or Landlord’s Representatives shall have the right to enter, from time
to time, the Premises or any portion thereof with reasonable advance notice
during normal business hours (or at such other times as approved by Tenant in
advance, which approval shall not be unreasonably withheld or delayed, or as may
be reasonably necessary in emergency situations) to (i) inspect the Premises,
(ii) exercise its rights and/or obligations under this Lease, or (iii) show the
Premises to prospective purchasers, lenders or prospective tenants; and Tenant
shall not be entitled to any abatement or reduction of Base Rent by reason
thereof, nor shall such entry or action by Landlord constitute an actual or
constructive eviction or repossession, without Landlord’s express intention to
do so as expressed in writing. No such entry shall be deemed an eviction of
Tenant. At any time during which Landlord or Landlord’s Representatives are on
the Premises, they shall use commercially reasonable efforts to not unreasonably
interrupt or interfere with Tenant’s use of the Premises and shall not cause any
damage or injury to persons or property on the Premises.
15.TENANT’S INSURANCE OBLIGATIONS.
A.During the Term, Tenant shall provide and maintain property insurance on the
Building and other improvements on the Property on an all-risk basis against
physical loss or damage by fire and all other risks and perils, in amounts no
less than the full replacement cost, excluding excavations, footings and
foundations, and with a deductible no greater than (i) One Million and No/100
Dollars ($1,000,000.00) from the Effective Date through May 31, 2021; (ii) Two
Million and No/100 Dollars ($2,000,000.00) from June 1, 2021 through May 31,
2022; and (iii) Five Million and No/100 Dollars ($5,000,000.00) thereafter.
Tenant’s property insurance shall also include coverage for the perils of flood,
earthquake, windstorm, tornado and hail in amounts of the full insurable value,
unless reasonably commercially unavailable. The coverage for the perils of
flood, earthquake, windstorm, tornado and hail may have deductibles not to
exceed five percent (5%) of the total insurable value of the property per
occurrence. Such insurance shall be on terms (i) that have an agreed amount
endorsement or with no co-insurance provisions; and (ii) with no exclusions for
vandalism, malicious mischief or sprinkler leakage. Boiler and Machinery
Coverage shall be procured either by endorsement to the property policy or under
a separate placement in an amount no less than 100% of the replacement cost or
as otherwise approved in writing by Landlord. The property insurance required
hereunder shall, subject to applicable sublimits, (a) cover loss sustained when
access to all or a portion of a Building is prevented due to an insured peril at
a location in the vicinity of the Premises; (b) cover loss sustained due to the
action of a public authority preventing access to the Building provided such
order is the direct result of physical damage of the type insured against at the
Building or within 1,000 feet of it; (c) insure loss caused by damage or
mechanical breakdown; (d) provide an ordinance or law extension; (e) cover loss
sustained due to the accidental interruption or failure of supplies of
electricity, gas, water or telecommunication up to the terminal point of the
utility supplier with the Premises; (f) name Landlord and its lender(s) and
other designees as loss payees and contain a lender loss payee endorsement; and
(g) contain an
23

--------------------------------------------------------------------------------



endorsement providing coverage for cleanup of sudden and accidental pollution
releases, with a sub-limit of at least One Hundred Thousand and No/100 Dollars
($100,000.00). In addition to the foregoing coverages on the Building and other
improvements upon the Property, Tenant shall maintain property insurance
covering Tenant’s machinery, equipment, furniture, fixtures, and all other
Tenant’s Personal Property at a limit of liability determined by Tenant in its
sole discretion. During the period of any restoration and repair of the
Premises, Tenant shall maintain an “all-risk” Builder’s Risk policy, or
equivalent insurance coverage, on a completed value basis for the full
replacement cost of the property being repaired and restored, if and when there
is a structural restoration and/or major repair required at the Building. To the
extent any portion of the Premises is located within a Special Flood Hazard
Area, Tenant shall maintain flood insurance.
B.During the Term, Tenant shall also provide and maintain the following
insurance at the terms and in the limits specified below:
1.Commercial General Liability Insurance against claims for third party Bodily
Injury, Personal/Advertising Injury, Property Damage, and Products/Completed
Operations Liability. Such insurance shall be written on an occurrence basis and
such coverage shall include, but not be limited to, assumed contractual
liability for the performance by Tenant of the indemnity agreements set forth in
this Lease to which this insurance applies, cross liability, and/or severability
of interests. Limits shall be no less than One Million and No/100 Dollars
($1,000,000.00) per occurrence and Two Million and No/100 Dollars
($2,000,000.00) general aggregate with a deductible no greater than Five Million
and No/100 Dollars ($5,000,000.00). Tenant shall cause Landlord and its lender
or other designees to be named as additional insureds under such insurance.
2.Workers Compensation and Employer’s Liability Insurance insuring against and
satisfying Tenant’s obligations and liabilities under the workers compensation
laws of the jurisdiction in which the Premises are located, with Employers
Liability minimum limits per insured of Five Hundred Thousand and No/100 Dollars
($500,000.00) Bodily Injury each accident; Five Hundred Thousand and No/100
Dollars ($500,000.00) Bodily Injury by disease, each employee; and Five Hundred
Thousand and No/100 Dollars ($500,000.00) Bodily Injury by disease policy limit.
Policies shall include Voluntary Coverage.
3.Automobile Liability Insurance for liability arising out of claims for bodily
injury and property damage arising from owned (if any), leased (if any),
non-owned and hired vehicles used in the performance of the business upon the
Premises, with a combined single limit of One Million and No/100 Dollars
($1,000,000.00) per accident for bodily
24

--------------------------------------------------------------------------------



injury and property damage and containing appropriate no-fault insurance
provisions wherever applicable.
4.Umbrella or Excess Liability Insurance written on an occurrence basis and
covering claims in excess of the underlying insurance described in the foregoing
subsections (1), (2) and (3) above, with a Twenty-Five Million and No/100
Dollars ($25,000,000.00) minimum limit per occurrence. Such insurance shall
contain a provision that it will drop down as primary and noncontributory
insurance in the event that the underlying insurance policy aggregate is
exhausted.
5.Business interruption or equivalent insurance insuring that the Base Rent will
be paid to Landlord for a minimum of twelve (12) months if the Premises are
destroyed or rendered untenantable by any cause insured against (it being
understood that the existence of such insurance does not reduce Tenant’s
obligation to pay Base Rent without diminution).
C.The required limits and coverages of all insurance set forth in Sections 15.A
and 15.B above may be reasonably adjusted by Landlord, with agreement from
Tenant, such agreement not to be unreasonably withheld, from time to time (but
not more frequently than once every five (5) years) in conformity with the then
prevailing custom of insuring liability in Comparable Buildings.
D.Tenant shall cause all such property policies to permit Tenant’s waiver of
claims against Landlord under Section 17 for matters covered thereby. Tenant
shall cause Landlord, Landlord Mortgagee and any superior lessor or fee owner to
be named as loss payees and/or mortgagees, as their interests may appear, under
all property insurance policies and shall cause the coverage to continue for
Landlord’s benefit notwithstanding any act or omission on Tenant’s part. By this
Section 15, Tenant intends that the risk of loss or damage to the Premises and
all property thereon, including Personal Property and Tenant’s Personal Property
described above, be borne by responsible property insurance carriers and Tenant
hereby agrees to look solely to, and to seek recovery only from, its respective
property insurance carriers, in the event of a loss of a type described above to
the extent that such coverage is agreed to be provided hereunder. For this
purpose, any applicable deductible shall be treated as though it were
recoverable under such policies.
E.All insurance required to be maintained by Tenant pursuant to Section 15.A and
15.B must be maintained with insurers authorized to do business in the
jurisdiction in which the Premises are located and which have an A.M. Best
Company Rating of at least A/VIII or Standard and Poor’s Rating of at least A.
Tenant shall provide to Landlord, and at each renewal of expiring policies, such
certificates as may be reasonably required to establish that the insurance
coverage required by this Section 15 is in effect from time to time and that, to
the extent commercially available, the insurer(s) have agreed to give Landlord
25

--------------------------------------------------------------------------------



and Landlord Mortgagee at least thirty (30) days’ notice prior to any
non-renewal or cancellation of, or material modification to, the required
coverage. Landlord and Tenant shall cooperate with each other in the collection
of any insurance proceeds which may be payable in the event of any loss,
including the execution and delivery of any proof of loss or other actions
required to effect recovery. Tenant shall cause all liability and property
policies maintained by Tenant to be written as primary policies, not
contributing with and not supplemental or excess to any coverage that Landlord
or Landlord Mortgagee may carry.
F.Tenant may provide the insurance required by virtue of the terms of this Lease
by means of a combination of primary and excess or umbrella coverage and by
means of a policy or policies of blanket property insurance so long as (i) the
amount of the total insurance allocated to the Premises under the terms of the
blanket policy or policies furnishes protection equivalent to that of separate
policies in the amounts required by the terms of this Lease, and (ii) the
blanket policy or policies comply in all other respects with the other
requirements of this Lease.
G.If Tenant fails to obtain the insurance coverage, as set forth in this Section
15 and does not cure its failure within ten (10) days after written notice from
Landlord, Landlord may, at its option, obtain such insurance for Tenant, and
Tenant shall, upon demand, pay, as additional Rent, the cost thereof.
H.All policies of insurance required to be maintained pursuant to this Lease
shall be endorsed, if commercially available, so that if at any time should they
be not renewed, canceled, coverage be reduced (by any party including the
insured) which affects the interests of the Landlord or Landlord Mortgagee, such
non-renewal cancellation or reduction shall not be effective as to Landlord and
Landlord Mortgagee for thirty (30) days, except for non-payment of premium which
shall be for ten (10) days after receipt by Landlord of written notice from such
insurer of such cancellation or reduction. In addition to the foregoing, all
policies of insurance required to be maintained pursuant to this Lease shall
contain terms in accordance with Tenant’s normal business practice and
reasonably acceptable to Landlord and shall (i) contain a severability of
interest and a cross-liability clause; (ii) name Landlord, Landlord Mortgagee,
any ground lessor of the Property and other entities as additional insureds or
loss payees, as required by contract; and (iii) be endorsed to waive any rights
of subrogation against Landlord, its lenders, and their respective officers,
directors, employees, agents, partners, and assigns. If commercially available,
all policies of insurance required to be maintained pursuant to this Lease
(other than in respect to automobile liability or workers compensation
insurance) shall insure the interests of Landlord and Tenant regardless of any
breach or violation by Tenant or any other party of warranties, declarations or
conditions contained in such policies, any action or inaction of Tenant or
others.
26

--------------------------------------------------------------------------------



I.Prior to the Commencement Date and on to each policy anniversary, Tenant shall
furnish Landlord with certificates of insurance, in a form reasonably acceptable
to Landlord, evidencing all of the insurance required by the provisions of this
Lease for the benefit of Landlord and required to be in force by the provisions
of this Lease. Such certificates of insurance shall be executed by each insurer
or by an authorized representative of each insurer where it is not practical for
such insurer to execute the certificate itself. Such certificates of
insurance/binders shall identify underwriters, the type of insurance, the
insurance limits and deductibles and the policy term.
16.OFAC.
A.Tenant has taken all reasonable measures, in accordance with all applicable
Anti-Money Laundering Laws, with respect to each holder of a direct or indirect
ownership interest in the Tenant, to assure that funds invested by such holders
in the Tenant are derived from legal sources; provided, however, none of the
foregoing shall apply to any person to the extent that such person’s interest in
Tenant is in or through an entity whose stock or shares are listed and traded on
any recognized stock exchange located in the United States (a “U.S.
Publicly-Traded Entity”).
B.Tenant hereby represents and warrants that neither Tenant, nor, to the actual
knowledge of Tenant, any persons or entities holding any legal or beneficial
ownership interest (direct or indirect) whatsoever in Tenant (1) has been
designated by the President of the United States or OFAC pursuant to the Trading
with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56, Executive
Order 13224 (September 23, 2001) or any Executive Order of the President issued
pursuant to such statutes; or named on the following list that is published by
OFAC: “List of Specially Designated Nationals and Blocked Persons”
(collectively, “Prohibited Persons”), (2) is under investigation by any
governmental authority for, or has been charged with, or convicted of, any
violation of any Anti-Money Laundering Laws, or drug trafficking,
terrorist-related activities or other money laundering predicated crimes or a
violation of the BSA, (3) has been assessed civil penalties under these or
related laws, or (4) has had any of its funds seized or forfeited in an action
under these or related laws; provided, however, none of the foregoing shall
apply to any person to the extent that such person’s interest is in or through a
U.S. Publicly-Traded Entity. If the foregoing representations are untrue at any
time during the Term and Landlord suffers actual damages as a result thereof, an
Event of Default will be deemed to have occurred, without the necessity of
notice to Tenant.
27

--------------------------------------------------------------------------------



C.Tenant has taken reasonable steps, consistent with industry practice for
comparable organizations and in any event as required by Law, to ensure that
Tenant is and shall be in compliance with all (1) Anti-Money Laundering Laws and
(2) OFAC Laws and Regulations. Tenant will not during the Term knowingly engage
in any transactions or dealings, or knowingly be otherwise associated, with any
Prohibited Persons in connection with the use or occupancy of the Premises. A
breach of the representations contained in this Section 16 by Tenant as a result
of which Landlord suffers actual damages shall constitute a material breach of
this Lease and shall entitle Landlord to any and all remedies available
hereunder, or at law or in equity.
17.WAIVER OF SUBROGATION.
Notwithstanding anything to the contrary set forth in this Lease, to the fullest
extent permitted by Law, neither Landlord nor Tenant shall be liable (by way of
subrogation or otherwise) to the other party (or to any insurance company
insuring the other party) for any loss or damage to the property of the
releasing party to the extent the loss or damage is covered by property
insurance carried or required by this Lease to be carried by the releasing party
EVEN THOUGH SUCH LOSS MIGHT HAVE BEEN OCCASIONED BY THE NEGLIGENCE OR WILLFUL
ACTS OR OMISSIONS OF LANDLORD OR TENANT OR THEIR RESPECTIVE EMPLOYEES. Landlord
and Tenant shall give each insurance company which issues policies of insurance,
with respect to the items covered by this waiver, written notice of the terms of
this mutual waiver, and shall have such insurance policies properly endorsed, if
necessary, to prevent the invalidation of any of the coverage provided by such
insurance policies by reason of such mutual waiver. For the purpose of the
foregoing waiver, the amount of any deductible or self-insured retention
applicable to any loss or damage shall be deemed covered by, and recoverable by
the insured under the insurance policy to which such deductible or self-insured
retention relates. Each party shall pay any additional expense, if any, for
obtaining such waiver.
18.FIRE OR OTHER CASUALTY.
A.All proceeds (except business interruption insurance proceeds not allocated to
Rent expenses) payable by reason of any property loss, damage, or destruction of
or to the Premises by fire or other casualty, or any portion thereof, under any
property policy of insurance required to be carried hereunder, where the cost of
repair and/or restoration does not exceed Five Million and 00/100 Dollars
($5,000,000.00)(a “Minor Casualty”), shall be paid to Tenant (except business
interruption proceeds not allocated to Rent expenses) and shall be used first
for the repair of any damage to the Premises (other than such payment of Rent)
to substantially the same condition as existed immediately before the damage or
destruction and with materials and workmanship of like kind and quality and to
Landlord’s reasonable satisfaction, and in accordance with the general terms and
conditions of Exhibit “C” attached hereto, as applicable (collectively,
“Restoration Standards”). Tenant shall have the right to reasonably prosecute
and settle insurance claims relating to any Minor
28

--------------------------------------------------------------------------------



Casualty, provided that Tenant shall consult with and involve Landlord in the
process of adjusting any insurance claims under this Section 18.
B.All proceeds (except business interruption insurance proceeds not allocated to
Rent expenses) payable by reason of any property loss, damage, or destruction of
or to the Premises by fire or other casualty, or any portion thereof, under any
property policy of insurance required to be carried hereunder where the cost of
repair and/or restoration exceeds Five Million and 00/100 Dollars
($5,000,000.00)(a “Major Casualty”), shall be paid to Landlord, to be held by
Landlord or Landlord Mortgagee for purpose of restoration of the Premises and
made available to Tenant upon request, pursuant to the procedures set forth in
this Section 18 for the reasonable costs of preservation, stabilization,
emergency restoration, business interruption (other than any amount allocated to
Rent expenses), reconstruction and repair, as the case may be, of any damage to
or destruction of the Premises, or any portion thereof; provided, however, that
the portion of such proceeds that are attributable to Tenant’s obligation to pay
Rent shall be applied against Rent due by Tenant hereunder. All proceeds paid to
Tenant shall be used first for the repair of any damage to the Premises (other
than such payment of Rent). Any excess proceeds of insurance remaining after the
completion of the restoration or reconstruction of the Premises to substantially
the same condition as existed immediately before the damage or destruction and
with materials and workmanship of like kind and quality and to Landlord’s
reasonable satisfaction, and in accordance with the Restoration Standards, shall
be retained by Landlord. Tenant shall have the right to reasonably prosecute and
settle insurance claims for any Major Casualty, provided that Tenant shall
consult with and involve Landlord in the process of adjusting any insurance
claims under this Section 18.
C.Subject to the terms of this Section 18, Landlord shall make available to
Tenant the insurance proceeds (net of all reasonable administrative and
collection costs, including reasonable attorneys’ fees) paid to Landlord for the
repair and rebuilding of the Premises following a Major Casualty as it
progresses (other than business interruption proceeds to be allocated to Rent
expenses as aforesaid). Payments shall be made against certification of the
architect responsible for the supervision of the repairs and rebuilding that the
work had been performed substantially in conformance with the approved plans and
specifications therefor and the value of the work in place is equal to not less
than one hundred ten percent (110%) of the aggregate amount advanced by Landlord
for the payment of such work. Prior to commencing the repairing and rebuilding,
Tenant shall deliver to Landlord for Landlord’s approval a schedule setting
forth the estimated monthly draws for such work. Landlord shall contribute to
such payments, out of the insurance proceeds being held by Landlord, an amount
equal to the proportion that the total net amount so held by Landlord bears to
the total estimated cost of repairing and rebuilding, multiplied by the payment
by Tenant on account of such work. Landlord may, however, withhold ten percent
(10%) from each payment until the work has been completed and unconditional lien
releases and/or other
29

--------------------------------------------------------------------------------



proof has been furnished to Landlord that no lien or liability has attached, or
will attach, to the applicable Building or the Property or to Landlord in
connection with repairing, reconstructing and rebuilding. In addition,
disbursement of such proceeds to Tenant are subject to any customary conditions
of a Landlord Mortgagee.
D.If the Premises are damaged by fire or other casualty, whether or not from a
risk covered by insurance, Tenant shall give Landlord prompt written notice
thereof and Rent shall continue unabated notwithstanding any casualty. Tenant
waives any statutory rights of termination which may arise by reason of any
damage or destruction of the Premises.
E.In the event of a fire or other casualty, Tenant shall, at its expense
regardless of the amount of any such damage or destruction and whether or not
the insurance proceeds attributable such damage or destruction made available to
Tenant, if any, shall be sufficient for the purpose, cause the Premises to be
repaired, restored and replaced in accordance with all Law, this Section 18.D
and the Restoration Standards, as expeditiously as practicable using reasonable
diligence to a condition as nearly as practicable to that which existed
immediately prior to occurrence of the fire or other casualty and otherwise in a
good workmanlike manner, using new materials of like quality.
F.No damage or destruction of the Premises as a result of fire or any other
hazard, risk or casualty whatsoever shall relieve Tenant from Tenant’s liability
and obligation to timely pay the full Rent payable under this Lease and Rent
shall continue unabated notwithstanding any casualty.
G.The provisions of this Lease, including this Section 18 constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, and any Law with respect to any
rights or obligations concerning damage or destruction in the absence of an
express agreement between the parties, and any similar or successor Laws now or
hereinafter in effect, shall have no application to this Lease or any damage or
destruction to all or any part of the Premises.
19.CONDEMNATION.
A.Tenant and Landlord shall promptly give the other written notice upon
knowledge of the actual or threatened commencement of any condemnation or
eminent domain proceeding or other governmental taking affecting the Premises,
and, to the extent not otherwise received, shall deliver to the other copies of
any and all papers served in connection therewith. Subject to the remainder of
this Section 19, if during the Term all or any part of the Premises shall be
taken for any public or any quasi‑public use under any statute or by right of
eminent domain or by private purchase in lieu thereof, all compensation awarded
or paid as a result thereof shall belong to and be the property of Landlord
without any participation by Tenant and without any
30

--------------------------------------------------------------------------------



deduction therefrom for any estate hereby vested in or owned by Tenant and
Tenant hereby irrevocably assigns to Landlord any award or payment to which
Tenant may be or become entitled by reason of any taking of the Premises or any
part thereof, subject to the other provisions of this Section 19. Landlord shall
have the exclusive power to collect, receive and retain any such award proceeds
and to make any compromise or settlement in connection with such award. Nothing
herein shall be deemed to preclude Tenant from prosecuting any claim directly
against the condemning authority in such condemnation proceeding for loss of
business or depreciation to, damage to or cost of removal of, or for value of,
stock, trade fixtures, furniture, machinery, equipment and other personal
property belonging to Tenant (including, without limitation, Tenant’s Personal
Property), provided that no such claim shall diminish or otherwise adversely
affect Landlord’s award. Tenant agrees to execute any and all further documents
that may be reasonably required in order to facilitate collection by Landlord of
any and all awards. Tenant, in cooperation with Landlord, shall have the right
to participate in any condemnation proceedings for the purpose of protecting
Tenant’s interest hereunder.
B.If during the Term all or substantially all of the Premises shall be taken for
any public or any quasi-public use under any statute or by right of eminent
domain or by private purchase in lieu thereof, then Tenant may, not later than
thirty (30) days after any such taking, give notice to Landlord of its intention
to terminate this Lease on any business day specified in such notice which
occurs not less than thirty (30) nor more than one hundred eighty (180) days
after such taking. In such event, this Lease shall terminate on the date set
forth in the notice provided by Tenant and upon such termination neither party
shall have any obligation to the other under this Lease. A taking of
substantially all of the Premises under this Section 19.B shall be deemed to
have occurred if (i) twenty percent (20%) or more of the square footage of the
Building shall have been subject to a taking or (ii) there shall have been a
permanent loss of access, ingress or egress, parking capacity or any other
appurtenance necessary for the operation of the Premises substantially in the
manner in which it had previously been operated and there is no reasonably
equivalent replacement therefor.
C.If during the Term all or any part of the Premises shall be taken for any
public or any quasi-public use under any statute or by right of eminent domain
or by private purchase in lieu thereof and if the Lease is not terminated
pursuant to Section 19.B as expressly provided in Section 19.B, then this Lease
shall continue in full effect without abatement or reduction of Rent or other
sums payable by Tenant under this Lease (except to the limited extent provided
below), notwithstanding such taking or private purchase. Tenant shall, promptly
after any such taking and at its expense (regardless of whether any awards are
available as a result of such taking), repair any damage caused by any such
taking in accordance with this Section 19 and the Restoration Standards and so
that, after the completion of such repair, the Premises shall
31

--------------------------------------------------------------------------------



be, as nearly as possible, in a condition as good as the condition thereof
immediately prior to such taking, except for ordinary wear and tear. In the
event of any such lesser taking as described in Section 19.B, all of the net
award collected by Landlord pursuant to Section 19.A shall be held by Landlord
(or Landlord Mortgagee) and applied and paid over toward the cost of repair of
damage due to such taking against certificates of Tenant, signed by an
authorized officer of Tenant, delivered to Landlord from time to time as such
repair progresses or is completed, each such certificate describing such repair
for which Tenant is requesting payment, the cost incurred by Tenant in
connection therewith and stating that Tenant has not theretofore received
payment for such repair. If the cost of repairs shall exceed the net award
collected by Landlord, Tenant shall pay the deficiency. Any balance remaining in
the hands of Landlord after payment of such costs of demolition, repair and
restoration shall be allocated between Landlord and Tenant based on the fair
market value of the respective estates of Landlord and Tenant in the Property.
D.If the use or occupancy of the Premises or any portion thereof shall be
temporarily requisitioned by any governmental authority, civil or military, then
this Lease shall continue in full effect notwithstanding such requisition,
without abatement or reduction of Rent or other sums payable by Tenant
hereunder, and Tenant shall be entitled to receive the entire net award payable
by reason of such temporary requisition. Any requisition of twenty four (24)
months or longer shall be considered a taking of substantially all of the
Premises under this Section 19.B, and Tenant shall be afforded the termination
rights as and to the extent set forth in said Section 19.B.
20.INDEMNIFICATION.
a.Notwithstanding the existence of any insurance required to be provided
hereunder (but not in duplication thereof), and without regard to the policy
limits of any such insurance, and in addition to and not in limitation of any
other indemnity provided in this Lease, Tenant shall protect, indemnify, defend
and hold harmless all Landlord Indemnified Parties from and against any and all
liabilities, obligations, claims, damages, penalties, causes of action, losses,
costs, fees and expenses, including without limitation reasonable counsel fees
and court costs, to the maximum extent permitted by Law, imposed upon, asserted
against or suffered or incurred by any Indemnified Party directly or indirectly
by reason of any claim, suit or judgment obtained or brought by or on behalf of
any person or persons against any Landlord Indemnified Party, for damage, loss
or expense, which arise out of, are occasioned by, or are in any way
attributable to or related to the following: (i) Tenant’s use or occupancy of
the Premises; (ii) the conduct of Tenant’s business at the Premises; (iii) any
activity, work or thing done or permitted by or on behalf of Tenant or its
agents, contractors or subtenants in or about the Premises; (iv) the condition
of the Premises; (v) the Lease or any breach or default in the performance of
any obligation to be performed by
32

--------------------------------------------------------------------------------



Tenant under the terms of this Lease or arising from any act, neglect, fault or
omission of Tenant or Tenant’s Representatives; or (vi) the Premises or any
accident, injury to or death of any person or damage to any property howsoever
caused in or on the Premises, except to the extent that any of the foregoing are
directly caused by the gross negligence or willful misconduct of Landlord and/or
any Landlord Indemnified Parties. Tenant, at its expense, shall contest, resist
and defend any such claim, action or proceeding asserted or instituted against
any Landlord Indemnified Party (“Landlord Claim”). If at any time a Landlord
Indemnified Party shall have received written notice of or shall otherwise be
aware of any Landlord Claim which is subject to indemnity under this Section
20.A, such Landlord Indemnified Party shall give reasonably prompt written
notice of such Landlord Claim to Tenant; provided, that, except to the extent
Tenant is materially prejudiced in its defense of such Landlord Claim, (I) such
Landlord Indemnified Party shall have no liability for a failure to give notice
of any Landlord Claim, and (II) the failure of such Landlord Indemnified Party
to give such a notice to Tenant shall not limit the rights of such Landlord
Indemnified Party or the obligations of Tenant with respect to such Landlord
Claim. Tenant’s liability under this Section 20 shall survive the expiration or
earlier termination of this Lease. Except to the extent prohibited by Law or
caused by the gross negligence or willful misconduct of Landlord or any Landlord
Indemnified Parties, Tenant hereby expressly releases Landlord and Landlord
Mortgagee and all other Landlord Indemnified Parties from, and waives all claims
for, damage or injury to person, theft, loss of use of or damage to property and
loss of business sustained by Tenant and resulting from the Premises, including
the Building, Property, Personal Property or Tenant’s Personal Property or any
part thereof or any equipment therein or appurtenances thereto becoming in
disrepair, or resulting from any damage, accident or event in or about the
Premises. Without limiting the generality of the foregoing, this Section 20.B
shall apply particularly, but not exclusively, to flooding, damage caused by
Building equipment and apparatuses, water, snow, frost, steam, excessive heat or
cold, broken glass, sewage, gas, odors, excessive noise or vibration, death,
loss, conversion, theft, robbery, or the bursting or leaking of pipes, plumbing
fixtures or sprinkler devices.
21.ASSIGNMENT AND SUBLETTING.
A.Landlord shall have the right to sell or convey the Premises subject to this
Lease or to assign its right, title and interest as Landlord under this Lease in
whole or in part. In the event of any such sale or assignment other than a
security assignment, Tenant shall attorn to such purchaser or assignee and
Landlord shall be relieved, from and after the date of such transfer or
conveyance, of liability for the performance of any obligation of Landlord
contained herein, except for obligations or liabilities accrued prior to such
assignment or sale.
33

--------------------------------------------------------------------------------



Tenant acknowledges that Landlord has relied both on the business experience and
creditworthiness of Tenant and upon the particular purposes for which Tenant
intends to use the Premises in entering into this Lease. Without the prior
written consent of Landlord, which consent may not be unreasonably withheld or
delayed: (i) Tenant shall not assign, transfer, convey, pledge or mortgage this
Lease or any interest therein, whether by operation of law or otherwise; (ii) no
direct or indirect transfer of fifty percent (50%) or more of an interest in
Tenant (whether by stock, partnership interest or otherwise, voluntarily or by
operation of law) shall occur except for any such transfer to an Affiliate;
(iii) no direct or indirect interest in Tenant shall be pledged, encumbered,
hypothecated or assigned as collateral for any obligation of Tenant; and (iv) no
change of Control of Guarantor shall occur, provided that Landlord consent shall
not be required (but prior written notice to Landlord shall be required) under
this clause (iv) for any Permitted Guarantor Change of Control (each of items
(i) through (v) are hereinafter referred to as a “Transfer”). For purposes of
this Agreement, the term “Permitted Guarantor Change of Control” shall mean any
change of Control of Guarantor with respect to which either of the following
conditions is satisfied: (1) immediately following such change of Control of
Guarantor, Guarantor (or the successor to Guarantor, if applicable) has an
investment grade rating (public or private) pursuant to ratings established by
at least two (2) of the following Nationally Recognized Statistical Ratings
Organizations (NRSRO): Standard & Poor’s, Moody’s, Fitch, Morningstar, Kroll,
and Egan-Jones; or (2) prior to such change of Control of Guarantor, both of the
following conditions are satisfied: (x) this Lease is amended (by written
instrument reasonably acceptable to Landlord and Tenant) to increase the
then-applicable Base Rent by five percent (5%) (and which Base Rent, as so
increased, shall continue to increase by two percent (2%) each year during the
Term and each Renewal Term), and (y) Tenant delivers to Landlord an irrevocable
standby letter of credit in form and substance reasonably acceptable to Landlord
(“Letter of Credit”) in an amount equal to the aggregate Base Rent scheduled to
be paid by Tenant to Landlord hereunder from the date of delivery of such Letter
of Credit until the date that is twenty-four (24) months thereafter (the
“Security Deposit”), to be held by Landlord for the balance of the Term. Upon
Tenant’s failure to timely pay Rent or any other sums due under this Lease,
Landlord may, without limiting any other rights Landlord may have herein, draw
on such Letter of Credit to satisfy any such unpaid monetary obligation of
Tenant, and Tenant shall, immediately upon written notice from Landlord thereof,
deposit with Landlord an amount in cash sufficient to replenish the Security
Deposit to its original amount. The Letter of Credit shall be issued (the
following collectively, the “LC Issuer Requirements”): (a) by a commercial bank
with a net worth of at least Ten Billion Dollars ($10,000,000,000), (b) that is
chartered under the laws of the United States, any State thereof or the District
of Columbia, and which is insured by the Federal Deposit Insurance Corporation,
(c) whose long-term, unsecured and unsubordinated debt obligations are rated in
the highest category by at least two of Fitch Ratings Ltd. (Fitch), Moody’s
Investors Service, Inc. (Moody’s)
34

--------------------------------------------------------------------------------



and Standard & Poor’s Ratings Services (S&P) (the “Rating Agencies”) or their
respective successors (which shall mean AAA from Fitch, Aaa from Moody’s and AAA
from Standard & Poor’s), (d) which has a short term deposit rating in the
highest category from at least two Rating Agencies (which shall mean F1 from
Fitch, P-1 from Moody’s and A-1 from S&P), and (e) which is not insolvent and is
not placed into receivership or conservatorship by the Federal Deposit Insurance
Corporation, or any successor or similar entity, and for which no trustee,
receiver or liquidator is appointed. If at any time following the delivery of
the Letter of Credit by Tenant pursuant to this Section 5.E the LC Issuer
Requirements are not satisfied, then Tenant shall, no later than ten (10)
business days thereafter, deliver to Landlord either a replacement Letter of
Credit which meets the LC Issuer Requirements or cash in the amount of the
Security Deposit. If Tenant fails to deliver a replacement Letter of Credit from
an institution that satisfies the LC Issuer Requirements or such cash Security
Deposit to Landlord within such ten (10) business day period, Landlord, at its
option, upon the delivery of written notice to Tenant may draw upon the Letter
of Credit and instruct the Letter of Credit issuer to deliver the full amount of
the Letter of Credit to Landlord as a cash Security Deposit. It is Tenant’s
responsibility to maintain and renew the Letter of Credit such that it is in
effect at all times until the return of the Letter of Credit to Tenant in
accordance herewith. Tenant shall renew such Letter of Credit no later than
thirty (30) days prior to any expiration date thereof or replace such Letter of
Credit with a replacement Letter of Credit which otherwise meets the LC Issuer
Requirements or with a cash Security Deposit. If Tenant has not renewed the
Letter of Credit (and delivered the original of such renewal documentation to
Landlord) or delivered a satisfactory replacement Letter of Credit or cash
Security Deposit to Landlord at least thirty (30) days prior to the expiration
date of the Letter of Credit, Landlord, at its option, may draw upon the Letter
of Credit and instruct the Letter of Credit issuer to deliver the full amount of
the Letter of Credit to Landlord as a cash Security Deposit. In lieu of the
Letter of Credit, Tenant may elect to deliver to Landlord a rental insurance
product, issued by an investment-grade insurer, which will “credit wrap” all of
the Tenant’s obligations under this Lease for the entire Term. In addition, no
interest in Tenant, or in any individual or person owning directly or indirectly
any interest in Tenant, shall be transferred, assigned or conveyed to any
individual or person whose property or interests are subject to being blocked
under any of the OFAC Laws and Regulations and/or who is in violation of any of
the OFAC Laws and Regulations, and any such transfer, assignment or conveyance
shall not be effective until the transferee has provided written certification
to Tenant and Landlord that (A) the transferee or any person who owns directly
or indirectly any interest in transferee, is not an individual or entity whose
property or interests are subject to being blocked under any of the OFAC Laws
and Regulations or is otherwise in violation of the OFAC Laws and Regulations,
and (B) the transferee has taken reasonable measures to assure than any
individual or entity who owns directly or indirectly any interest in transferee,
is not an individual or entity whose property or interests
35

--------------------------------------------------------------------------------



are subject to being blocked under any of the OFAC Laws and Regulations or is
otherwise in violation of the OFAC Laws and Regulations; provided, however, the
covenant contained in this sentence shall not apply to any person to the extent
that such person’s interest is in or through a U.S. Publicly-Traded Entity.
B.Landlord’s consent to a Transfer shall be subject to the satisfaction of such
conditions as Landlord shall determine in its reasonable judgment, including,
without limitation, the proposed transferee having satisfactory creditworthiness
as determined by Landlord. In addition, any such consent shall be conditioned
upon the payment by Tenant to Landlord of all out-of-pocket costs and expenses
incurred by Landlord in connection with such consent, including, without
limitation, reasonable attorneys’ fees. The provisions of this Section 21 shall
apply to every Transfer regardless of whether voluntary or not, or whether or
not Landlord has consented to any previous Transfer. Except as hereinafter
provided, no Transfer shall relieve Tenant of its obligations under this Lease
or any guarantor of this Lease of any of its obligations under the Guaranty, it
being understood that the initial Tenant under this Lease and the Guarantor
always shall remain liable and responsible for the obligations of the tenant
hereunder. Any Transfer in violation of this Section 21 shall be voidable at the
sole option of Landlord.
C.Notwithstanding anything in this Section 21 to the contrary, Tenant shall be
permitted to cause, suffer, or permit, without Landlord’s consent, any Transfer
that satisfies all of the terms and conditions set forth in this Section 21.D,
all of which must be satisfied on or before the effective date (or earlier
closing) of such proposed Transfer (each a “Permitted Transfer”):
(1) Tenant shall be permitted to sublet all or any part of the Premises so long
as, in each instance, the following conditions precedent have all been
satisfied: (i) no Event of Default has occurred and is continuing as of the date
such proposed sublease becomes effective; (ii) the proposed sublease is not
reasonably expected to result in a violation of a material term or condition of
this Lease; and (iii) the proposed sublease does not relieve Tenant of its
obligations under this Lease or the Guarantor of any of its obligations under
the Guaranty, it being understood that the initial Tenant under this Lease and
the Guarantor always remain primarily liable and responsible for the obligations
of the Tenant hereunder.
(2) Tenant shall be permitted to assign its entire interest under this Lease to
an entity which has expressly assumed all the obligations and liabilities of
Tenant under this Lease, actual, contingent and accrued, in a manner reasonably
acceptable to Landlord and otherwise in accordance with the terms and conditions
of this Lease so long as the following conditions precedent have all been
satisfied: (i) no Event of Default has occurred and is continuing as of the date
such proposed assignment becomes effective; (ii) the proposed assignment is not
reasonably expected to result in a violation of a
36

--------------------------------------------------------------------------------



material term or condition of this Lease; (iii) the proposed assignee is
experienced in management and operation of facilities similar to the Premises
and has a favorable business and operational reputation and character (as
reasonably determined by Landlord); and (iv) the proposed assignment does not
relieve Tenant of its obligations under this Lease or the Guarantor of its
obligations under the Guaranty, it being understood that the initial Tenant
under this Lease and the Guarantor always remain primarily liable and
responsible for the obligations of the Tenant hereunder.
(3) Tenant shall be permitted to assign its entire interest under this Lease to
an entity which has expressly assumed all the obligations and liabilities of
Tenant under this Lease, actual, contingent and accrued, in a manner reasonably
acceptable to Landlord and otherwise in accordance with the terms and conditions
of this Lease so long as the following conditions precedent have all been
satisfied: (i) no Event of Default has occurred and is continuing as of the date
such proposed assignment becomes effective; (ii) the proposed assignment is not
reasonably expected to result in a violation of a material term or condition of
this Lease; (iii) the proposed assignee is experienced in management and
operation of facilities similar to the Premises and has a favorable business and
operational reputation and character (as reasonably determined by Landlord); and
(iv) immediately after the proposed assignment, the assignee has an investment
grade rating (public or private) pursuant to ratings established by either (x)
Standard & Poor’s; (y) Moody’s; or (z) at least two (2) of the following
Nationally Recognized Statistical Ratings Organizations (NRSRO): Fitch,
Morningstar, Kroll, and Egan-Jones, in which case the Tenant and the Guarantor
will be released from liability under this Lease and the Guaranty to the extent
accruing from and after such assignment.
Tenant shall, at Tenant’s sole cost and expense, execute and deliver to Landlord
any reasonable instruments and documents requested by Landlord in connection
with any Permitted Transfer and pay to Landlord all out-of-pocket costs and
expenses incurred by Landlord in connection with such Permitted Transfer,
including, without limitation, reasonable attorneys’ fees.
D.Any Transfer shall not relieve Tenant, or any person claiming by, through or
under Tenant, of the obligation to obtain the consent of Landlord, pursuant to
this Section 21, to any further Transfer. In the event of a sublease, if there
exists an Event of Default, Landlord may collect rent from the subtenant without
waiving any rights under this Lease while such Event of Default is continuing.
Any rent Landlord may collect from any such subtenant will be first applied to
the Rent due and payable under this Lease and any other amounts then due and
payable and then applied to the Rent as it becomes due and payable under this
Lease. The collection of the Rent and any other sums due and payable under this
Lease, from a person other than Tenant shall not be a waiver of any of
Landlord’s rights under this Section 21.E, an acceptance of assignee or
subtenant as Tenant, or a release of Tenant from the performance
37

--------------------------------------------------------------------------------



of Tenant’s obligations under this Lease. No Transfer shall affect the liability
of Guarantor under the Guaranty.
E.No Transfer shall impose any additional obligations on Landlord under this
Lease. Tenant shall reimburse Landlord (and Landlord’s Mortgagee, if applicable)
for Landlord’s reasonable costs and expenses (including reasonable attorneys’
fees) incurred in conjunction with the reviewing and processing and
documentation of any Transfer requiring Landlord’s consent that is actually
consummated.
22.LIENS.
Tenant will not, directly or indirectly, create or permit to be created or to
remain, and will promptly discharge, at its expense, any mechanic’s, supplier’s
or vendor’s lien, encumbrance or charge on the Premises or any part hereof. The
existence of any mechanic’s, supplier’s or vendor’s lien, or any right in
respect thereof, shall not constitute a violation of this Section 22 if payment
is not yet due upon the contract or for the goods or services in respect of
which any such lien has arisen or, if Tenant is protesting or challenging such
lien in good faith and has, within thirty (30) days after Tenant receives actual
notice of such lien, bonded over such lien. Nothing contained in this Lease
shall be construed as constituting the consent or request of Landlord, expressed
or implied, of any contractor, subcontractor, laborer, materialman or vendor to
or for the performance of any labor or services or the furnishing of any
materials for any construction, alteration, addition, repair or demolition of or
to the Premises or any part thereof, and any such contractor, subcontractor,
laborer, materialman or vendor shall look solely to Tenant and Tenant’s interest
in the Premises to secure the payment of any bills for any labor, services, or
materials furnished. Notice is hereby given that Landlord will not be liable for
any labor, services or materials furnished or to be furnished to Tenant, or to
anyone holding the Premises or any part thereof through or under Tenant, and
that no mechanic’s or other liens for any such labor, services or materials
shall attach to or affect the interest of Landlord in and to the Premises. If
Tenant has not removed any such lien or other encumbrance described above within
thirty (30) days after written notice thereof to Tenant, Landlord may, but shall
not be obligated to, pay the amount of such lien or other encumbrance or
discharge the same by deposit, and the amount so paid or deposited shall
constitute additional Rent and be collectible upon demand with interest at the
Default Rate. Landlord hereby consents to the granting of a lien or security
interest on the fixtures, furnishings, trade fixtures, furniture, computers,
telephone systems, machinery, equipment and other of Tenant’s Personal Property
installed or placed on the Premises by Tenant in connection with any credit
facility that Tenant has or may have during the Term hereof, and Tenant shall
give Landlord written notice of any such lien.
23.TENANT’S DEFAULT.
Each of the following events shall be deemed to be an “Event of Default” under
this Lease: (i) failure to pay Rent or any other monetary obligation as and when
due, and such failure continues for three (3) business days after Tenant’s
receipt of Landlord’s written notice thereof; (ii) Tenant abandons the Premises;
(iii) Guarantor or Tenant becomes insolvent, makes an assignment for the benefit
of creditors, or institutes a proceeding under state or federal bankruptcy laws
(or successor laws) or Guarantor or Tenant shall be adjudged bankrupt or
38

--------------------------------------------------------------------------------



insolvent in proceedings filed against Guarantor or Tenant; (iv) a writ of
attachment or execution is levied on this Lease, or a receiver is appointed with
authority to take possession of the Premises, which attachment, execution or
receiver is not removed within thirty (30) days of filing or appointment of a
receiver; (v) Guarantor or Tenant shall be liquidated or dissolved; (vi) Tenant
shall violate Section 22 hereof; (vii) the estate or interest of Tenant in the
Premises or any part thereof shall be levied upon or attached in any proceeding
relating to more than One Hundred Thousand and No/100 Dollars ($100,000.00), and
the same shall not be vacated, discharged or stayed pending appeal (or bonded or
otherwise similarly secured payment) within the earlier of sixty (60) days after
commencement thereof or thirty (30) days after receipt by Tenant of notice
thereof from Landlord or any earlier period provided by Law for obtaining any
stay pending appeal or to prevent foreclosure or sale; provided, however, that
such notice shall be in lieu of and not in addition to any notice required under
applicable Law; (viii) Tenant fails to maintain any insurance required by this
Lease; (ix) failure by Tenant to perform any other covenant, agreement or
undertaking of the Tenant contained in this Lease if the failure to perform is
not cured within thirty (30) days after Tenant’s receipt of Landlord’s written
notice thereof; provided, however, if the breach cannot reasonably be cured
within thirty (30) days, the same shall not result in an Event of Default if
Tenant commences to cure the breach within thirty (30) days of receipt of
Landlord’s written notice and diligently and in good faith continues to
prosecute the cure of said breach to completion, provided such breach is cured
within sixty (60) days after Tenant’s receipt of Landlord’s written notice
thereof; (x) to the extent required under the Guaranty, Guarantor fails to
deliver the financial statements required to be delivered by Guarantor to
Landlord if such failure is not cured within ten (10) days after Tenant’s
receipt of Landlord’s written notice thereof; (xi) an event of default beyond
all applicable notice and cure periods by Guarantor under the Guaranty; and
(xii) an event of default beyond all applicable notice and cure periods by
Tenant under Section 23(i) through Section 23(xi) of a lease agreement by and
between Landlord (or an Affiliate of Landlord) and Tenant (or an Affiliate of
Tenant) dated on or about the date hereof in substantially the same form as this
Lease (each, a “Portfolio Lease”), or the subsection thereof analogous to
Section 23(i) through Section 23(xi) hereof (provided, however, the Event of
Default described in this clause (xii) shall be of no further force or effect
from and after the date that is twenty four (24) months after the Commencement
Date).
24.REMEDIES OF LANDLORD.
A.From and after the occurrence of any Event of Default, Landlord shall have the
option to pursue any one or more of the following remedies as well as any other
remedy available at Law or in equity for such Event of Default: (i) terminate
this Lease, in which event Tenant shall immediately surrender the Premises to
Landlord; (ii) using lawful means, enter upon and take possession of the
Premises without terminating this Lease and without being liable for prosecution
or claim for damages, and relet, upon reasonable terms, all or a portion of the
Premises (if Landlord elects to enter and relet the Premises, Landlord may at
any time thereafter elect to terminate this Lease); (iii) sue periodically to
recover damages during the period corresponding to the portion of the Term for
which suit is instituted, and if Landlord elects to sue and is successful in
such suit, Landlord shall be entitled to recover all costs and expenses of such
suit, including reasonable attorneys’ fees, together with
39

--------------------------------------------------------------------------------



interest at the Default Rate; (iv) re-enter the Premises or any portion thereof
and attempt to cure any default of Tenant, or make any such payment or perform
such act for the account of and at the expense of Tenant, in which event Tenant
shall, upon demand, reimburse Landlord as additional Rent for all reasonable
costs and expenses which Landlord incurs to cure such default, together with
interest at the Default Rate accruing from the date such costs and expenses were
incurred, and Tenant agrees that no such entry or action by Landlord shall
constitute an actual or constructive eviction or repossession, without
Landlord’s express intention to do so as expressed in writing, and no such entry
shall be deemed an eviction of Tenant; (v) to the extent permitted by applicable
Law, accelerate and recover from Tenant all Rent and other monetary sums
scheduled to become due and owing under this Lease after the date of such breach
for the entire Term and any Renewal Term that has been exercised, discounted to
present value at an assumed per annum interest rate equal to the then-applicable
“Prime Rate” published in The Wall Street Journal (or, if such rate is no longer
published in The Wall Street Journal, the average discount rate on 3-month
treasury bills issued by the United States Treasury at its most recent auction;
and (vi) enforce the provisions of this Lease by a suit or suits in equity or at
law for the specific performance of any covenant or agreement contained herein,
or for the enforcement of any other appropriate legal or equitable remedy.
Tenant shall reimburse Landlord for any out-of-pocket expenses which Landlord
actually incurs in complying with the terms of this Lease on behalf of Tenant,
together with interest at the Default Rate.
B.If Landlord elects to terminate this Lease, Landlord shall be entitled to
recover from Tenant all Rent accrued and unpaid for the period up to and
including such termination date, as well as all other additional Rent payable by
Tenant, or for which Tenant is liable or for which Tenant has agreed to
indemnify Landlord, which may be then owing and unpaid, and all costs and
expenses, including court costs and reasonable attorneys’ fees, incurred by
Landlord in the enforcement of its rights and remedies hereunder, together with
interest at the Default Rate. In addition, Landlord shall be entitled to recover
as damages for loss of the bargain and not as a penalty the lesser of (i) the
sum of (1) the aggregate sum which at the time of such termination represents
the present value of the aggregate Rent which would have been payable after the
termination date had this Lease not been terminated for the remainder of the
Term or Renewal Term, as applicable, during which such termination occurred,
such present value to be computed on the basis of the rate of U.S. Treasury
Bills with the closest maturity date correlating with the amount of time left in
the Term or Renewal Term, as applicable, had this Lease not been terminated, and
(2) any damages in addition thereto, including without limitation reasonable
attorneys’ fees and court costs, which Landlord sustains as a result of the
breach of any of the covenants of this Lease other than for the payment of Rent,
and interest at the Default Rate or (ii) the greatest amount permitted by
applicable Law.
40

--------------------------------------------------------------------------------



C.Unless required by applicable Law, Landlord shall have no obligation to
mitigate damages upon the occurrence of an Event of Default. However, if
Landlord is required by applicable Law to mitigate Tenant’s damages, Landlord’s
obligation shall be satisfied in full if Landlord undertakes to lease the
Premises (the “Repossessed Premises”) to another tenant (a “Substitute Tenant”)
in accordance with the following criteria: (1) Landlord shall have no obligation
to solicit or entertain negotiations with any other prospective tenants for such
Repossessed Premises until Landlord obtains full and complete possession of such
Repossessed Premises including, without limitation, the final and unappealable
legal right to relet such Repossessed Premises free of any claim of Tenant; (2)
Landlord shall not be obligated to lease or show such Repossessed Premises, on a
priority basis, or offer such Repossessed Premises to a prospective tenant when
other premises in the applicable Building or any other building owned by
Landlord suitable for that prospective tenant’s use are (or will be) available;
(3) Landlord shall not be obligated to lease such Repossessed Premises to a
Substitute Tenant for a rent less than the current fair market rent then
prevailing for similar uses in Comparable Buildings for such Repossessed
Premises, nor shall Landlord be obligated to enter into a new lease under other
terms and conditions that are unacceptable to Landlord under Landlord’s then
current leasing policies for comparable space in the applicable Building or for
a building belonging to Landlord in the vicinity; (4) Landlord shall not be
obligated to enter into a lease with a Substitute Tenant whose use would: (i)
violate any restriction, covenant, or requirement contained in the lease of
another tenant of the applicable Building; or (ii) adversely affect the
reputation of the applicable Building; and (5) Landlord shall not be obligated
to enter into a lease with any proposed Substitute Tenant which does not have,
in Landlord’s reasonable opinion, sufficient financial resources to operate such
Repossessed Premises in a first-class manner and to fulfill all of the
obligations in connection with the lease thereof as and when the same become
due. No reletting shall be construed as an election on the part of Landlord to
terminate this Lease unless a written notice of such intention is given to
Tenant by Landlord. Notwithstanding any such reletting without termination,
Landlord may at any time thereafter elect to terminate this Lease for such
previous default and/or exercise its rights under Section 24.A and Section 24.B.
D.Pursuit of any of the above stated remedies by Landlord after an Event of
Default shall not preclude pursuit of any other remedy provided in this Lease or
at Law or in equity, nor shall pursuit of any remedy constitute forfeiture or
waiver of any payment due to Landlord. No waiver by Landlord of any violation or
breach of any of the terms, provisions and covenants herein contained shall be
deemed or construed to constitute a waiver of any other violation or breach of
any of the terms, provisions and covenants herein contained. Forbearance by
Landlord to enforce one or more of the remedies herein provided upon an Event of
Default shall not be deemed or construed to constitute a waiver of any other
violation or default. Once an Event of Default occurs, Landlord shall not be
obligated to accept any cure of such Event of
41

--------------------------------------------------------------------------------



Default, and such Event of Default shall continue unless and until Landlord
states in writing, in its sole and absolute discretion, that no Event of Default
exists under this Lease.
25.SUBORDINATION/ATTORNMENT.
A.Landlord Mortgage. Landlord may mortgage its fee interest in the Premises, at
any time, and from time to time, in accordance with the terms hereof.
Notwithstanding anything to the contrary contained herein, Landlord and Tenant
agree that this Lease shall be subordinate to any Landlord Mortgage and the
rights of any Landlord Mortgagee; provided, however, in the event of a
foreclosure under any such Landlord Mortgage, or conveyance or assignment in
lieu of foreclosure or by deed in lieu of foreclosure, such Landlord Mortgagee
and its successors and assigns shall not disturb the occupancy or other rights
of Tenant under the terms of this Lease so long as no Event of Default exists
hereunder. Tenant shall recognize and attorn to any party succeeding to
Landlord's interest in the Premises, whether by purchase, foreclosure, deed in
lieu of foreclosure, power of sale, or otherwise, upon such party's request, as
Tenant’s direct landlord under the Lease. Such attornment and recognition shall
be self-operative without the need for further documentation; provided that
Tenant shall execute such agreements and/or instruments as such successor
landlord shall reasonably request to evidence such attornment and recognition.
If requested by Landlord, Tenant shall, promptly and in no event later than
fifteen (15) days after a request from Landlord, enter into a reasonable and
customary subordination, non-disturbance and attornment agreement (“SNDA”) with
Landlord Mortgagee to effectuate the subordination, non-disturbance and
attornment rights contemplated by this Section 25.A.
B.For the purposes of this Lease, the following definitions shall apply:
“Landlord Mortgage” shall mean any financing obtained by Landlord, as evidenced
by any mortgage, deed of trust, assignment of leases and rents, financing
statement or other instruments, and secured by the interest of Landlord in the
Property, including any extensions, modifications, amendments, replacements,
supplements, renewals, refinancings and consolidations thereof.
“Landlord Mortgagee” shall mean the mortgagee (and its successors and assigns)
under any Landlord Mortgage.
26.ESTOPPEL CERTIFICATE.
42

--------------------------------------------------------------------------------



A.At any time, and from time to time, Tenant shall, promptly and in no event
later than fifteen (15) days after a request from Landlord, execute, acknowledge
and deliver to Landlord a certificate in the form attached hereto as Exhibit “D”
or such other form as may be supplied by Landlord certifying: (i) that Tenant
has accepted the Premises; (ii) that this Lease is in full force and effect and
has not been modified (or if modified, setting forth all modifications); (iii)
the commencement and expiration dates of the Term, including the terms of any
extension options of Tenant; (iv) the date to which the rentals have been paid
under this Lease and the amount thereof then payable; (v) whether there are then
any existing defaults by Landlord in the performance of its obligations under
this Lease, and, if there are any such defaults, specifying the nature and
extent thereof; (vi) that Tenant is not in default under this Lease beyond any
grace or cure periods, except as to defaults specified in the certificate; (vii)
the capacity of the person executing such certificate, and that such person is
duly authorized to execute the same on behalf of Tenant; (viii) that Landlord
has no actual involvement in the management or control of decision making
related to the operational aspects or the day-to-day operations of the Premises;
and (ix) any other information reasonably requested by Landlord.
B.At any time, and from time to time, Tenant shall, at Landlord’s request, use
commercially reasonable efforts to obtain estoppel certificates, in a form
requested by Landlord or any Landlord Mortgagee, from any applicable
counterparties under any applicable declarations, covenants, conditions and
restrictions, reciprocal easement agreements or other encumbrances.
27.HAZARDOUS MATERIALS.
Notwithstanding anything contained herein to the contrary:
A.Tenant covenants and agrees that it shall not cause, conduct, authorize or
allow (i) the presence, generation, transportation, storage, treatment, or usage
at the Premises, or any portion thereof, of any Hazardous Material in violation
of or as would give rise to liability under Environmental Laws; (ii) a Release
or threat of Release of any Hazardous Material on, under, about or in the
Premises; or (iii) any violation of or liability under any Environmental Law at
or with respect to the Premises or activities conducted thereon. For avoidance
of doubt, nothing in this Section 27.A shall prohibit Tenant from using at the
Premises (I) cleaning materials, pesticides, and other common household and
office products, and/or (II) materials in connection with any fuel tanks,
generators or the like on the Premises, solely to the extent, with respect to
each of the preceding clauses (I) and (II), that any such use thereof is in
compliance with Environmental Laws. Further, nothing in this Section 27.A shall
prohibit Tenant from storing and distributing products which contain or are
Hazardous Materials, to the extent, with respect to the preceding clause, that
any such storage and distribution are in compliance with Environmental Laws and
are in the ordinary course of Tenant’s business.
43

--------------------------------------------------------------------------------



B.Tenant shall, at its own cost, comply and ensure that the Premises and all
operations and activities at the Premises comply with all Environmental Laws and
the terms of this Lease with respect to Hazardous Materials. Tenant shall, at
its own cost, obtain all permits, licenses and authorizations required under
Environmental Laws for the operations and activities conducted at the Premises.
C.Tenant shall promptly provide Landlord with notice of any actual or potential
violation of Environmental Laws, any Release of Hazardous Materials in or around
the Premises that could impact the Premises or require any investigation,
remediation or other response action under Environmental Law, and any claim or
threat of a claim asserting any liability under Environmental Laws relating to
the Premises, and copies of all reports, site assessments, and material
communications, permits or agreements to, from or with any governmental
authority or other third party relating to such violation, Release or claim; and
D.Landlord and Landlord’s Representatives, including such environmental
consultants as Landlord may designate, shall have the right upon reasonable
prior notice, and subject to Section 14 hereof, to enter the Premises and/or
conduct appropriate tests and investigations for the purpose of assessing the
condition of the Premises or ascertaining that Tenant complies with the terms of
this Lease and with all applicable Environmental Laws that relate in any way to
the Premises.
E.If the presence, Release, threat of Release, presence or placement on, in or
around the Premises, or the generation, transportation, storage, use, treatment,
or disposal at or around the Premises of any Hazardous Material by Tenant,
Tenant’s Representatives, or by any third party other than Landlord or
Landlord’s Representatives: (i) gives rise to liability or obligation
(including, but not limited to, any investigatory, remedial, removal, reporting,
or other response action) under any Environmental Law, (ii) causes or threatens
to cause a material and adverse effect on public health or occupational safety
and health, (iii) pollutes or threatens to pollute the environment, or endanger
human health, or (iv) otherwise violates Environmental Law, Tenant shall
promptly take any and all remedial and removal actions required by Environmental
Laws or otherwise necessary to clean up the Premises to comply with all
environmental standards applicable to the Premises given its use at the time of
the remediation and mitigate exposure to liability arising from the Hazardous
Material.
F.Tenant shall promptly notify Landlord upon Tenant becoming aware of: (i) any
enforcement action, investigation, cleanup, notice of violation, or other
regulatory action taken or threatened against either party or otherwise related
to the Premises by any governmental authority with respect to the presence of
any Hazardous Material at the Premises, or the migration thereof from or to
other property, (ii) any demands or claims made or threatened by any
44

--------------------------------------------------------------------------------



governmental authority or other person against either party hereto or otherwise
relating to any actual or alleged violation of or liability under Environmental
Laws or relating to any loss or injury resulting from any Hazardous Material or
based on Environmental Laws, (iii) any Release of Hazardous Materials, unlawful
discharge, or non-routine, improper or unlawful disposal or transportation of
any Hazardous Material on or from the Premises, and (iv) any matters where
Tenant is required by Environmental Law to give a notice to any governmental
authority respecting any Hazardous Materials in, at, on, under or about the
Premises, and Tenant shall thereafter keep Landlord reasonably apprised with
respect to the status and Tenant’s actions to resolve such matters, and shall
furnish Landlord with such other documents and information as Landlord may
reasonably request with respect thereto. At such times as Landlord may
reasonably request, Tenant shall provide Landlord with a written list
identifying any Hazardous Material then actually known by Tenant to be used,
stored, or maintained in, on or upon the Premises. In such case, Tenant shall if
requested by Landlord provide Landlord with information with respect to the use
and approximate quantity of each such material, a copy of any Material Safety
Data Sheet issued by the manufacturer therefor, written information concerning
the removal, transportation, and disposal of the same, and such other
information as the Landlord may reasonably require or as may be required by
Environmental Laws.
G.Tenant shall indemnify, defend and hold Landlord and the Landlord Indemnified
Parties harmless, in the manner specified in Section 20, from and against any
and all liability, claim, expense, cause of action, fines, judgments,
settlements, investigation, monitoring and remediation costs, penalties, losses
and damages (including reasonable attorney’s, consultant’s and contractor’s
fees) resulting or arising from (i) the breach by Tenant of its covenants and
agreements set forth in this Section 27, (ii) the presence, Release, placement
on, in or around the Premises, or the generation, transportation, storage, use,
treatment or disposal at or around the Premises of any Hazardous Materials
before or during the Term and any Renewal Term, as applicable, by Tenant or any
third party other than Landlord or Landlord’s Representatives, (iii) any
violation of or obligation under Environmental Law before or during the Term and
any Renewal Term, as applicable, by Tenant or any third party other than
Landlord or Landlord’s Representatives, and (iv) claims by governmental
authorities or other third parties associated with Hazardous Materials or
violations of or obligations under Environmental Laws by Tenant or any third
party other than Landlord or Landlord’s Representatives, or Hazardous Materials
present at, on, under or about the Premises before or during the Term and any
Renewal Term, as applicable, including, without limitation those that were
discovered during the Term and any Renewal Term, as applicable, which were
caused prior to the Term by Tenant or its agents, representatives, employees,
contractors, subcontractors, licensees or invitees or any third party other than
Landlord or Landlord’s Representatives. The
45

--------------------------------------------------------------------------------



foregoing indemnity obligations shall survive the expiration or earlier
termination of this Lease.
H.At Landlord’s request, at any time (1) during the last year of the Term (or
any Renewal Term, as applicable), (2) in connection with any future sale,
financing or other transaction by Landlord related to the Premises, or (3)
Landlord receives information indicating the presence of an environmental
condition at the Premises requiring investigation, Tenant shall commission and
provide to Landlord, or Landlord may commission, in each event, at Tenant’s sole
cost and expense, a Phase I site assessment and, if warranted in Landlord’s sole
discretion, a Phase II site assessment of the Premises at Tenant’s sole cost and
expense, for purposes of confirming the environmental condition of the Premises
and Tenant’s compliance with the terms of the Lease with respect to
environmental matters.
28.PRESS RELEASES.
Except for any announcement intended solely for internal distribution by
Landlord or Tenant or any disclosure required by legal, accounting or regulatory
requirements beyond the reasonable control of the disclosing party, all media
releases or public announcements (including, but not limited to, promotional or
marketing material) by Landlord or Tenant or either party’s employees or agents
relating to this Lease or its subject matter, or including the name, trade name,
trade mark, or symbol of Tenant or an Affiliate of Tenant, or Landlord or an
Affiliate of Landlord, shall be coordinated with and approved in writing by the
other party prior to the release thereof; provided, that nothing herein is
intended to require Tenant’s consent to the identification of Tenant or the
particulars of this Lease in connection with any marketing of the Premises by
Landlord.
29.HOLDING OVER.
Except as set forth below, if Tenant continues to occupy the Premises after the
expiration or other termination of this Lease or the termination of Tenant’s
right of possession with respect to the Premises, such occupancy shall be that
of a tenancy at sufferance. Tenant shall, throughout the entire holdover period,
be subject to all the terms and provisions of this Lease (other than provisions
relating to length of the Term) and shall pay for its use and occupancy an
amount (on a per month basis without reduction for any partial months during any
such holdover) equal to (i) one hundred percent (100%) of the additional Rent
due under this Lease for the holdover period, and (ii) two hundred percent
(150%) of the monthly Base Rent due in the month immediately prior to the
expiration or earlier termination of the Term. Except as set forth below, no
holding over by Tenant or payments of money by Tenant to Landlord after the
expiration of the Term shall be construed to extend the Term or prevent Landlord
from recovery of immediate possession of the Premises by summary proceedings or
otherwise. In the event that Tenant continues to occupy the Premises after the
expiration or termination of this Lease, such occupancy shall be that of a
tenancy at sufferance and Tenant shall be liable to Landlord for all direct and
consequential damages which Landlord may suffer by reason of any holding over by
Tenant.
46

--------------------------------------------------------------------------------



30.FINANCIAL STATEMENTS.
Within ninety (90) days after the end of each fiscal year of Guarantor, Tenant
shall deliver to Landlord complete audited financial statements of the
Guarantor, including, without limitation, a balance sheet (together with all
notes thereto), profit and loss statement, statement of annual cash flows, all
in reasonable detail, prepared in accordance with GAAP and audited by a “Big
Four” accounting firm. So long as all such financial statements of Guarantor and
other information required by this Section 30 is publicly available via EDGAR or
Guarantor’s website, Tenant shall not be required to separately deliver such
information to Landlord pursuant to this Section 30.
31.QUIET ENJOYMENT.
So long as Tenant is not in default under this Lease, Landlord shall not take
any action to disturb in any material respect Tenant’s quiet enjoyment of the
Premises (subject, however, to the exceptions, reservations and conditions of
this Lease). Except to the extent expressly set forth in this Section 31, Tenant
hereby waives any right or defense it may have at law or in equity relating to
Tenant’s quiet enjoyment of the premises.
32.NOTICES.
Any notice, demand, request, or other communication that any party hereto may be
required or may desire to give hereunder shall be in writing and shall be deemed
properly given (a) if hand delivered, when delivered; (b) if mailed by United
States Certified Mail (postage prepaid, return receipt requested), three (3)
business days after mailing; (c) if by Federal Express or other nationally
recognized overnight courier service, on the next business day after delivered
to such courier service for delivery on the next business day; or (d) if by
facsimile or e-mail transmission, on the day of transmission so long as a copy
is sent on the same day (or prior thereto) by Federal Express or other
nationally recognized overnight courier service for delivery on the next
business day, to the addresses set forth in Section 2 hereof, or at such other
address as the party to be served with notice has furnished in writing to the
party seeking or desiring to serve notice as a place for the service of notice.
Attorneys for either party hereto may provide notice of behalf of such party,
provided that all other requirements of this Section 32 are satisfied.
33.PERSONAL LIABILITY.
Notwithstanding anything to the contrary provided in this Lease, it is
specifically understood and agreed, such agreement being a primary consideration
for the execution of this Lease by Landlord, that (i) there shall be absolutely
no personal liability on the part of the direct and indirect members, partners,
shareholders, officers, directors, employees and agents of Landlord and its
successors or assigns, to Tenant with respect to any of the terms, covenants and
conditions of this Lease, (ii) Tenant waives all claims, demands and causes of
action against the direct and indirect members, partners, shareholders,
officers, directors, employees and agents of Landlord and its successors or
assigns in the event of any breach by Landlord of any of the terms, covenants
and conditions of this Lease to be performed by Landlord, and (iii) Tenant shall
look solely to Landlord’s interest in the Premises for the satisfaction of each
and every remedy of Tenant in the event of any breach by Landlord of any of the
terms, covenants and conditions of
47

--------------------------------------------------------------------------------



this Lease to be performed by Landlord, or any other matter in connection with
this Lease or the Premises, such exculpation of liability to be absolute and
without any exception whatsoever. No breach by Landlord of any provision of this
Lease shall give rise to a right of Tenant to terminate this Lease, it being
understood and agreed that Tenant’s sole remedy for any such breach shall be a
claim for actual damages (if any). Furthermore, Tenant hereby knowingly,
voluntarily and intentionally waives any right it may have to seek punitive,
consequential, special and indirect damages from Landlord and any of such
Landlord’s direct and indirect members, partners, shareholders, officers,
directors, employees and agents of Landlord and its successors or assigns with
respect to any matter arising out of or in connection with this lease or any
document contemplated herein or related hereto. The waiver by Tenant of any
right it may have to seek punitive, consequential, special and indirect damages
has been negotiated by the parties hereto and is an essential aspect of their
bargain.
34.ENTIRE AGREEMENT.
This Lease represents the entire agreement and understanding between Landlord
and Tenant with respect to the subject matter herein, and there are no
representations, understandings, stipulations, agreements or promises not
incorporated in writing herein.
35.AMENDMENTS.
No amendments or modifications of this Lease shall be effective unless such
amendment or modification is in writing and executed and delivered by and
between Tenant and Landlord, nor shall any custom, practice or course of dealing
between the parties be construed to waive the right to require specific
performance by the other party in compliance with this Lease.
36.LEGAL INTERPRETATION.
Each of Landlord and Tenant hereby agree that the State of Illinois has a
substantial relationship to the parties and to the underlying transaction
embodied hereby, and in all respects (including, without limiting the foregoing,
matters of construction, validity and performance), this Lease and the
obligations arising hereunder shall be governed by, and construed in accordance
with, the laws of the State of Illinois applicable to contracts made and
performed therein and all applicable law of the United States of America; except
that, at all times, the provisions for the creation of the leasehold estate
created by this Lease, enforcement of Landlord’s rights and remedies with
respect to right of re-entry and repossession, surrender, delivery, ejectment,
dispossession, eviction or other in-rem proceeding or action regarding the
Premises pursuant to Section 24 hereunder shall be governed by and construed
according to the Laws of the State in which the Premises is located, it being
understood that, to the fullest extent permitted by law of such State where the
Premises is located, the law of the State of Illinois shall govern the validity
and enforceability of this Lease, and the obligations arising hereunder. To the
fullest extent permitted by law, Tenant and Landlord hereby unconditionally and
irrevocably waive any claim to assert that the law of any other jurisdiction
governs this Lease. Words of any gender shall be construed to include any other
gender, and words in the singular number shall be construed to include the
plural, unless the context otherwise requires. The headings of the sections have
been inserted for convenience only and are not to be considered in any way in
the construction or interpretation of this Lease. Except as otherwise herein
expressly provided, the
48

--------------------------------------------------------------------------------



terms of this Lease shall apply to, inure to the benefit of, and be binding
upon, the parties and their respective assigns, successors and legal
representatives. Any legal suit, action or proceeding against Tenant arising out
of or relating to this Lease may be instituted in any federal court in the
Northern District of Illinois or state court sitting in Cook County, State of
Illinois, and Landlord and Tenant each waives any objection which it may now or
hereafter have to the laying of venue of any such suit, action or proceeding in
such federal district or county and state, and Landlord and Tenant each hereby
expressly and irrevocably submits to the jurisdiction of any such court in any
suit, action or proceeding. In this Lease, the words “include”, “includes” or
“including” mean “include without limitation”, “includes without limitation” and
“including without limitation”, respectively, and the words following “include”,
“includes” or “including” shall not be considered to set forth an exhaustive
list.
37.OPTION TO RENEW.
A.Tenant shall have the right, at its election made in its sole discretion, to
extend the Term (the “Renewal Option”) for the additional periods set forth in
Section 1.E (each, a “Renewal Term”), provided that each of the following
occurs:
1.Landlord receives irrevocable written notice of exercise of the Renewal Option
(the “Renewal Notice”), not less than twelve (12) full months prior to the
expiration of the then existing Term (or Renewal Term, as case may be); and
2.There is no uncured Event of Default beyond any applicable notice and cure
period at the time that Tenant delivers the Renewal Notice.
B.The Renewal Term shall be upon the same terms and conditions as in this Lease
except Base Rent for the first year of the applicable Renewal Term shall be
equal to one hundred two percent (102%) of the Base Rent for the year
immediately preceding the first year of the applicable Renewal Term. The Base
Rent shall increase by two percent (2%) annually during each Renewal Term.
C.If Tenant is entitled to and properly exercises its Renewal Option, Landlord
and Tenant shall execute an amendment (the “Renewal Amendment”) to reflect
changes in the Base Rent, the Term, the Expiration Date and other appropriate
terms; provided that an otherwise valid exercise of the Renewal Option shall be
fully effective whether or not the Renewal Amendment is executed. During any
validly exercised Renewal Term, references to the Term in this Lease shall mean
and refer to the Term as extended by the Renewal Term.
38.AUTHORITY TO ENTER INTO LEASE.
Each of Tenant and Landlord represents and warrants (a) that the individual
executing this Lease on its behalf is duly authorized to execute and deliver
this Lease on behalf of the corporation, limited liability company or
partnership, as the case may be, and (b) that this Lease is binding on the
corporation, limited liability company and the partnership in accordance with
its terms.
49

--------------------------------------------------------------------------------



39.PARTIES BOUND.
The preparation and submission of a draft of this Lease by either party to the
other party shall not constitute an offer, nor shall either party be bound to
any terms of this Lease or the entirety of this Lease, until both parties have
fully executed a final document. Until such time as described in the previous
sentence, either party is free to terminate negotiations without penalty or any
further obligation to the other party.
40.COUNTERPARTS; ELECTRONIC SIGNATURES.
This Lease may be executed in one or more counterparts, all of which shall be
considered one and the same agreement, and shall become a binding agreement when
one or more counterparts have been signed by each of the parties and delivered
to the other party. Signatures to this Lease, any amendment hereof and any
notice given hereunder, delivered electronically via .pdf, .jpeg, .TIF, .TIFF or
similar electronic format shall be deemed an original signature and fully
effective as such for all purposes. Each party agrees to deliver promptly an
executed original of this Lease (and any amendment hereto) with its actual
signature to the other party, but a failure to do so shall not affect the
enforceability of this Lease (or any amendment hereto), it being expressly
agreed that each party to this Lease shall be bound by its own electronically
transmitted signature and shall accept the electronically transmitted signature
of the other party to this Lease.
41.SEVERABILITY.
If any term or other provision of this Lease is invalid, illegal, or incapable
of being enforced by any rule of law or public policy, all of the other
conditions and provisions of this Lease will nevertheless remain in full force
and effect. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the parties hereto will negotiate in
good faith to modify this Lease so as to reflect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.
42.WAIVER OF JURY TRIAL; CONSEQUENTIAL DAMAGES.
LANDLORD AND TENANT HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT EITHER MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES
PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF
THE PARTIES HERETO AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY THE
PARTIES HERETO OF ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN
NEGOTIATED AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN. IN ADDITION, LANDLORD
AND TENANT HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT
EITHER MAY HAVE TO CONSEQUENTIAL DAMAGES ARISING
50

--------------------------------------------------------------------------------



OUT OF ANY BREACH OF THE TERMS OF THIS AGREEMENT, OTHER THAN WITH RESPECT TO A
BREACH BY TENANT OF THE PROVISIONS OF SECTION 29 HEREIN.
43.MEMORANDUM OF LEASE.
This Lease shall not be recorded, either independently or as an exhibit,
schedule, annex, or addendum to any other document. However, at Tenant’s or
Landlord’s election, a Memorandum of Lease in the form annexed hereto as Exhibit
“E,” shall be executed, acknowledged and delivered for recording in the county
in which the Premises are located by both parties with the costs of recording
the Memorandum of Lease to be borne by Tenant. Tenant shall execute, acknowledge
and deliver to Landlord a release of the Memorandum of Lease in recordable form
within five (5) days following the expiration or earlier termination of this
Lease in accordance with its terms. If Tenant fails to so execute, acknowledge
and deliver the release within such five (5) day period, Landlord shall hereby
be deemed to be Tenant’s attorney-in-fact for the sole purpose of executing and
recording the release on behalf of Tenant. Tenant shall pay any and all
recording and other costs, fees and taxes in connection with the execution and
recordation of the Memorandum of Lease.
44.BROKERS.
Tenant warrants that it has had no dealings with any other broker or agent in
connection with this Lease. Tenant covenants and agrees to pay, hold harmless
and indemnify Landlord and Landlord Mortgagee for any compensation, commissions
and charges claimed by any other broker or agent with respect to this Lease,
based on Tenant’s actions. Landlord warrants that it has had no dealings with
any other broker or agent in connection with this Lease other than Broker.
Landlord covenants and agrees to pay, hold harmless and indemnify Tenant for any
compensation, commissions and charges claimed by any other broker or agent with
respect to this Lease, based on Landlord’s actions.
45.RIGHT OF FIRST REFUSAL TO PURCHASE.
Provided that no Event of Default has occurred under this Lease, commencing and
effective from and after the date that is five (5) years after the Effective
Date, Tenant shall have a right of first refusal (“Right of First Refusal”) to
purchase the Property from Landlord pursuant to the terms of this Section 45.
The Right of First Refusal is subject to the following terms and conditions:
A.If Landlord receives a bona fide written offer from a third party to purchase
the Property, and Landlord desires to accept such offer, Landlord shall give
Tenant written notice thereof, including the stated purchase price and other
material economic terms (if any), which notice may include the applicable letter
of intent, purchase and sale agreement or a similar document reflecting the
material terms of such offer from such third party (“Landlord’s Notice”).
B.Tenant may then deliver to Landlord written notice of its election (“Tenant’s
Purchase Election”) to purchase the Property on the terms described in
Landlord’s Notice on or before the date that is fifteen (15) business days after
delivery by Landlord to Tenant of Landlord’s Notice (the “Exercise Period”).
51

--------------------------------------------------------------------------------



C.Upon Landlord’s receipt of Tenant’s Purchase Election, the parties shall
negotiate reasonably and in good faith for a period of fifteen (15) days (the
“Negotiation Period”) in order to finalize and execute a mutually acceptable
purchase and sale agreement setting forth such terms (the “Contract”), it being
agreed that, if Landlord’s Notice included a purchase and sale agreement
negotiated by Landlord with the applicable third party, then Tenant shall be
required to accept such purchase and sale agreement (with solely ministerial
changes to reflect Tenant (or its designee) as purchaser) as the Contract. In
the event a Contract is not executed by the parties prior to the expiration of
the Negotiation Period, then Tenant shall be deemed to have waived the Right of
First Refusal to purchase the Property under the terms of Landlord’s Notice and
Landlord shall thereafter have the right to enter into a purchase and sale
agreement with a third party for the Property on terms and conditions of the
Landlord’s Notice or any other terms and conditions, subject to Section 45.E,
and consummate the sale of the Property pursuant thereto.
D.If Tenant does not deliver a Tenant’s Purchase Election prior to the
expiration of the Exercise Period, then Tenant shall be deemed to have waived
the Right of First Refusal to purchase the Property under the terms of
Landlord’s Notice, and Landlord shall thereafter have the right to enter into a
purchase and sale agreement with a third party for the Property on terms and
conditions of the Landlord’s Notice or any other terms and conditions, subject
to Section 45.E, and consummate the sale of the Property pursuant thereto.
E.In the event that Tenant declines or waives (or is deemed to have waived) its
Right of First Refusal to purchase the Property pursuant to this Section 45,
Landlord shall have the right to sell the Property and Tenant shall not have a
further Right of First Refusal unless (i) there shall be a material decrease in
the purchase price from the purchase price provided in the initial Landlord’s
Notice or (ii) the other material economic terms of such sale (taken as a whole)
are materially more favorable to the third-party purchaser as compared to those
set forth in the initial Landlord’s Notice. For the purposes of this Section
45.E, a “material decrease” shall mean a decrease of ten (10%) percent or more
of the purchase price for the Property in the Landlord’s Notice. Notwithstanding
the foregoing, Landlord shall re-institute the procedure set forth in this
Article 45 if Landlord fails to (x) execute and deliver a bona fide contract
with a third party for the proposed sale within one hundred eighty (180) days
after Tenant declines or waives (or is deemed to have waived) its Right of First
Refusal to purchase the Property or (y) consummate the proposed sale pursuant to
such contract.
F.Tenant’s Right of First Refusal pursuant to this Article 45 shall be a
one-time right, and, accordingly, if Tenant declines or waives (or is deemed to
have waived) its Right of First Refusal to purchase the Property pursuant to
this Article 45 and the sale of the Property by Landlord is subsequently
consummated pursuant to this Article 45, then, thereafter, the terms and
52

--------------------------------------------------------------------------------



conditions of this Article 45 shall automatically be of no further force or
effect.
G.Notwithstanding anything herein to the contrary, Tenant’s right to purchase
the Property pursuant to this Article 45 is and shall be subject and subordinate
to any Landlord Mortgage and shall not be applicable to any foreclosure sale,
transfer by deed-in-lieu of foreclosure or similar transfer of the Property or
to any subsequent transfer or sale of the Property by any Landlord Mortgagee or
its nominee, in each case, whether such transfer or sale affects the Property or
the ownership interests in Landlord.
46.GUARANTY. Simultaneously with the execution of this Lease, Tenant shall
deliver to Landlord a fully executed copy of the Unconditional Guaranty of
Payment and Performance attached hereto as Exhibit “F” (the “Guaranty”) signed
by the Guarantor named in Section 2 hereof.
[Signatures on following page]








53


--------------------------------------------------------------------------------



IT WITNESS WHEREOF, the undersigned have executed this Lease Agreement effective
as of the date first written above.


LANDLORD:


BIGCOOH002 LLC,
a Delaware limited liability company


By:  /s/ James Hennessey
Name:  James Hennessey
Title:  Authorized Representative







--------------------------------------------------------------------------------





TENANT:


BIG LOTS STORES, INC.,
an Ohio corporation


By: /s/ Jonathan E. Ramsden
Name: Jonathan E. Ramsden
Its: Executive Vice President and Chief
Financial and Administrative Officer








--------------------------------------------------------------------------------



EXHIBIT “A”
TO
LEASE AGREEMENT


Base Rent Schedule






[REDACTED]









--------------------------------------------------------------------------------



EXHIBIT “B”
TO
LEASE AGREEMENT


PREMISES


[REDACTED]























--------------------------------------------------------------------------------



EXHIBIT “C”
TO
LEASE AGREEMENT


GENERAL REQUIREMENTS AND CONDITIONS


All provisions of this Exhibit are expressly subject to the provisions in the
Lease above governing any work performed by Tenant (or an Affiliate of Tenant,
as the case may be) on its own behalf, including Alterations or any casualty or
condemnation restoration (“Tenant’s Work”). In the event of any conflict between
the Lease and this Exhibit, the Lease shall control.
Tenant’s Work will be performed by Tenant in substantial accordance with final
Plans approved by Landlord (where such approval is provided for in the Lease).
Tenant’s contractor(s) shall secure and pay for all necessary permits,
inspections, certificates, legal approvals, certificates of occupancy and/or
fees required by public authorities and/or utility companies with respect to
Tenant’s Work.
A. General Requirements
1. All Tenant’s Work shall be completed in a good and workmanlike manner and in
accordance with the Plans as approved by Landlord, the terms of the General
Construction Contract and the budget applicable to such Tenant’s Work.
2. Tenant and Tenant’s contractors shall provide all insurance required by
Landlord as set forth in this Lease, or as is otherwise maintained in the
ordinary course by prudent and reputable contractors and/or property owners,
prior to the start of any construction work within the Premises. Landlord and
Landlord Mortgagee shall each be named as an additional insured in all such
insurance.
3. Tenant shall, at all times, keep or cause to be kept the Premises and the
surrounding area free from accumulations of waste materials and/or rubbish
caused by it or its contractors’ employees or workers. Tenant and/or its
contractors shall provide dumpsters and maintenance of said dumpsters during the
construction period in a secure, neat and orderly condition and shall remove and
empty the same on a regular basis to avoid unsightly, obstructive or hazardous
accumulations or conditions.
B. Construction Procedures
1. When submitting construction plans and specifications (preliminary, completed
or final), Tenant or Tenant’s appointed representative shall issue Tenant’s
plans, specifications and supporting documents electronically via emails to
Landlord’s construction coordinator.
2. Once the applicable Plans are approved by Landlord, except for (A) changes
required by governmental authorities having jurisdiction over the Premises or
(B) interior changes requested by Tenant, and in each case which would not
lessen the value of the Premises, Tenant shall not amend, modify or supplement
the



--------------------------------------------------------------------------------



applicable General Construction Contract in any respect, except pursuant to
change orders approved by Landlord, and shall not attempt to terminate, whether
by legal proceedings or otherwise, the applicable General Construction Contract
without the prior written consent of Landlord, which shall not be unreasonably
withheld, conditioned or delayed.
3. Not later than ninety (90) days after the Final Completion of the applicable
Tenant’s Work, Tenant shall deliver or cause to be delivered to Landlord (with a
copy to Landlord’s consultant) each of the following (1) a certificate addressed
to Landlord, signed by a duly authorized officer of Tenant and the applicable
Architect or General Contractor (but only if such General Contractor is a
design-builder for the applicable Tenant’s Work), stating that the Tenant’s Work
(and any equipment therein) including all “punch list” items have been completed
and installed in accordance with the applicable Plans therefor; (2) a complete
release of liens for the Premises signed by the General Contractor and all
subcontractors of the Tenant’s Work and Tenant shall, if a release is not
obtainable, in lieu of such release cause such lien to be removed of record by
bond or otherwise so that such lienor has no recourse for recovery from or
collection out of the Premises; (3) evidence of receipt of a certificate of
occupancy, if available, or comparable instruments, by all governmental
authorities whose approval is required of the applicable completed Tenant’s Work
for the occupancy thereof and the intended uses thereof; (4) if applicable, a
volume containing all warranties and indemnities from the applicable contractor
or manufacturer for the applicable Tenant’s Work or equipment therein (excepting
therefrom any of Tenant’s Personal Property), each of which shall be enforceable
by Landlord and all in customary form for the jurisdiction in which the Premises
is situated; (5) final as-built Plans and, in the event that the Tenant’s Work
has modified the footprint of the Building, an as-built ALTA-ACSM Land Title
Survey for the Premises indicating the applicable Tenant’s Work thereon,
together with a surveyor’s certification in a customary form as reasonably
satisfactory to Landlord; and (6) a title commitment dated no earlier than the
date that is thirty (30) days after Final Completion and which title commitment
shall not disclose any mechanics’ liens affecting the Property, except that with
respect to any bona fide dispute with the applicable General Contractor or any
such subcontractor that has resulted in a lien, Tenant shall, if a release is
not obtainable, in lieu of such release cause such lien to be removed of record
by bond or otherwise so that such lienor has no recourse for recovery from or
collection out of the Premises.
4. Tenant hereby agrees to indemnify, save harmless, pay, protect and defend
Landlord from and against any and all liabilities, losses, damages, penalties,
costs, expenses (including Landlord’s reasonable counsel fees and costs of
suit), causes of action, suits, claims, demands or judgments of any nature
whatsoever under this Lease or Landlord’s ownership of the Premises arising from
or in connection with (a) any General Construction Contract, if any, and any and
all construction contracts or architect’s agreement or resulting from the
failure of Tenant to discharge Tenant’s obligations thereunder or resulting from
the failure of Tenant to perform its obligations under this Lease with respect
to any instance of



--------------------------------------------------------------------------------



Tenant’s Work, and (b) construction and completion of Tenant’s Work, whether by
reason of any act or omission of Tenant, the General Contractor, Architect or by
any other contractor, subcontractor or by anyone directly or indirectly employed
by any of them, or by anyone for whose acts any of them may be liable.
5. Tenant’s Work shall comply in all respects with applicable Law.











--------------------------------------------------------------------------------



EXHIBIT “D”
TO
LEASE AGREEMENT


FORM ESTOPPEL CERTIFICATE
ESTOPPEL CERTIFICATE


This ESTOPPEL CERTIFICATE (this “Estoppel”) is made as of ______________, by [
], a [ ] (“Tenant”), based upon the following facts and understandings of
Tenant:
RECITALS
A. Tenant is the tenant under that certain Lease Agreement (the “Lease”), dated
as of _______________, 2020, between Tenant and [____________________], a
[_________________], as landlord (“Landlord”) of certain real property commonly
known as _______________, and as more particularly described in the Lease (the
“Property”).
B. Big Lots, Inc., an Ohio corporation (“Guarantor”) is the guarantor under that
certain Unconditional Guaranty of Payment and Performance, dated as of
__________________, 2020, by Guarantor in favor of Landlord (the “Guaranty”, and
together with the Lease, collectively, the “Agreements”).
C. Landlord has requested that Tenant provide this Estoppel pursuant to Section
26 of the Lease and Section XX of the Guaranty.
D. [IF APPLICABLE] Landlord has agreed to convey the Property to _____________,
a ______________ (“Purchaser”). As a condition to Purchaser purchasing the
Property, Purchaser has required that Tenant furnish certain assurances to, and
make certain agreements with, Purchaser, as set forth below.
E. [IF APPLICABLE] [Landlord] [Purchaser], as borrower or as co-borrower with
one or more other co-borrower(s), has applied to __________________, a
______________ (together with its successors and assigns, “Lender”) for a loan
(“Loan”), which will be secured by, among other things, a mortgage, encumbering
the Property. As a condition to making the Loan, Lender has required that Tenant
furnish certain assurances to, and make certain agreements with, Lender, as set
forth below.
F. Capitalized terms used but not otherwise defined herein shall have the
definitions given such terms pursuant to the terms of the Lease.
THEREFORE, [as a material inducement to Lender to make the Loan and Purchaser to
purchase the Property], Tenant warrants and represents to, and agrees with,
Landlord [Lender] and [Purchaser] as follows:
1. ESTOPPEL.



--------------------------------------------------------------------------------



Tenant and Guarantor each warrants and represents to Landlord [Lender] and
[Purchaser], as of the date hereof, that:
1.1 Agreements Effective. Attached hereto as Exhibit A-1 is a true, complete and
accurate copy of the Lease. Attached hereto as Exhibit A-2 is a true, complete
and accurate copy of the Guaranty. The Agreements have been duly executed and
delivered by Tenant and are in full force and effect, the obligations of Tenant
thereunder are valid and binding, and there have been no modifications or
additions to the Agreements, written or oral, other than those, if any, which
are attached on Exhibit A-1 and Exhibit A-2 attached hereto and made a part
hereof. There are no other promises, agreements, understandings or commitments
between Landlord and Tenant relating to the Property, and Tenant has not given
Landlord any notice of termination under the Lease.
1.2 Possession. Except as set forth in Exhibit B attached hereto and made a part
hereof, Tenant is in full and complete possession of the Property and has
accepted the Property, including any tenant improvements or other work of
Landlord performed thereon pursuant to the terms and provisions of the Lease,
and the Property is in compliance with the Lease. There are no contributions,
credits, free rent, rent abatements, deductions, concessions, rebates, unpaid or
unreimbursed construction allowances, offsets or other sums due to Tenant from
Landlord under the Lease, except
__________________________________________________.
1.3 Minimum Rent. The current monthly Base Rent under the Lease is $__________,
subject to any escalation and/or additional Rent charges provided in the Lease,
and such Base Rent is current as of the date hereof.
1.4 Additional Rent. The current monthly additional Rent under the Lease is
$__________, and such additional Rent is current within thirty (30) days as of
the date hereof.
1.5 Rental Payment Commencement Date. The Base Rent stated in Section 1.3 above
began on _______________, 2020.
1.6 Rentable Area. The rentable area of the Building located upon the Premises
is __________ square feet.
1.7 Commencement Date. The Term of the Lease commenced on _______________, 2020.
1.8 Expiration Date. The Term of the Lease will expire on _______________
(unless sooner terminated or extended in accordance with the Lease).
1.9 Options to Renew or Extend. Tenant has no option to renew or extend the Term
of the Lease, except as follows: ____________________ (if none, write “None”).
1.10 No Default. There exists no breach, default, or event or condition which,
with the giving of notice or the passage of time or both, would constitute a
breach or



--------------------------------------------------------------------------------



default under the Agreements by Tenant or, to Tenant’s knowledge, Landlord,
except as follows: __________________(if none, write “None”). Tenant has no
existing claims, defenses or offsets against Rent due or to become due under the
Lease, except as follows: __________________(if none, write “None”).
1.11 Entire Agreement. The Agreements constitute the entire agreement between
Landlord and Tenant with respect to the Property, and Tenant claims no rights of
any kind whatsoever with respect to the Property, other than as set forth in the
Lease, except as follows: __________________(if none, write “None”).
1.12 No Deposits or Prepaid Rent. No deposits, including security deposits, or
prepayments of Rent have been made in connection with the Lease, except:
___________________ (if none, write “None”). None of the Rent has been paid more
than one (1) month in advance.
1.13 No Purchase Option or Preferential Right to Purchase. Tenant does not have
any option or preferential right to purchase all or any part of the Property,
except as follows: ____________________.
1.14 Authority. The undersigned representatives of Tenant are each duly
authorized and fully qualified to execute this instrument on behalf of Tenant
thereby binding Tenant.
1.15 Financial Condition; Bankruptcy. There are no voluntary or involuntary
actions pending against Tenant under the bankruptcy laws of the United States or
any state thereof.
2. HEIRS, SUCCESSORS AND ASSIGNS. The covenants herein shall be binding upon,
and inure to the benefit of, the heirs, successors and assigns of the parties
hereto. Whenever necessary or appropriate to give logical meaning to a provision
of this Estoppel, the term “Landlord” shall be deemed to mean the then current
owner of the Property and the landlord’s interest in the Lease.
[Signature Page to Follow]









--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Tenant has executed this instrument as of the date first
listed above.


TENANT:


[____________________________],
a [___________________________]
By:_______________________________________


Name:____________________________________
Title:_____________________________________


GUARANTOR:


[____________________________],
a [___________________________]


By:_______________________________________
Name:____________________________________
Title:_____________________________________









--------------------------------------------------------------------------------



Exhibit A-1


LEASE AND AMENDMENTS (IF ANY)


[Attached]









--------------------------------------------------------------------------------



Exhibit A-2


GUARANTY AND AMENDMENTS (IF ANY)


[Attached]









--------------------------------------------------------------------------------



Exhibit B


SUBLEASES (IF ANY)


[Attached]









--------------------------------------------------------------------------------



EXHIBIT “E”
TO
LEASE AGREEMENT

(above line for recorder's use only)


MEMORANDUM OF LEASE


This MEMORANDUM OF LEASE (this “Memorandum”) dated for reference purposes only
this _____ day of ______________, ____, is made pursuant to Section 5301.251 of
the Ohio Revised Code for recording purposes. The undersigned Landlord and
Tenant certify that they have entered into a Lease dated as of
___________________, 2020 (the “Lease”), s more fully set forth below:


1.The Landlord is _____________________________ whose address is
_______________________________.
2.The Tenant is ___________________ whose address is
________________________________________.
3.The leased Premises are described in Exhibit A attached to this Memorandum.
4.The Landlord holds title to the leased Premises by deed recorded at Official
Record Book___________, Page __________ of the Franklin County, Ohio Official
Records.
5.The initial Term of the Lease commenced on ______________. The initial term of
the Lease ends on ________________________.
6.The Lease establishes that Tenant shall have options to renew the Lease for
______ terms of _____ years each.
7.The Tenant has a right of first refusal option to purchase the leased Premises
as provided in the Lease.
8.
9.The Lease shall be subordinate at all times to any Landlord Mortgage and the
rights of any Landlord Mortgagee; provided, however, in the event of a
foreclosure under any such Landlord Mortgage, or conveyance or assignment in
lieu of foreclosure or by deed in lieu of foreclosure, such Landlord Mortgagee
and its successors and assigns shall not disturb the occupancy or other rights
of Tenant under the terms of the Lease so long as no Event of Default exists
thereunder.





--------------------------------------------------------------------------------



10.This Memorandum contains only selected provisions of the Lease, and reference
is made to the full text of the Lease for the full terms and conditions,
including capitalized terms used herein and not defined herein. This Memorandum
does not, in any way, amend or supersede the terms and conditions of the Lease.
11.This Memorandum may be signed in counterparts with the same effect as if the
signature to each counterpart copy were on a single instrument. Each counterpart
shall be deemed an original as to any party whose signature it bears and all
such counterparts shall constitute one instrument.


[SIGNATURE PAGE TO FOLLOW]









--------------------------------------------------------------------------------



COUNTERPART SIGNATURE PAGE TO
MEMORANDUM OF LEASE


IN WITNESS WHEREOF, the parties have executed this Memorandum as of the day and
year first set forth above.





LANDLORD:TENANT:____________________________________________________By:________________________By:________________________Name:
_____________________Name:
_____________________Title:_______________________Title:_______________________

STATE OF ____________))SS.COUNTY OF __________)



The foregoing instrument was acknowledged before me this _______ day of _______
2020 by ________________ the ______________ of _____________________,
a_____________ limited liability company, on behalf of such company. This is an
acknowledgement, and no oath or affirmation was administered to the signer of
this instrument.




____________________________
Notary Public



STATE OF ____________))SS.COUNTY OF __________)

The foregoing instrument was acknowledged before me on this _______ day of
_______ 2020 by ________________ the ______________ of _____________________,
a_____________ limited liability company, on behalf of such company. This is an
acknowledgement, and no oath or affirmation was administered to the signer of
this instrument.


____________________________
Notary Public


This instrument prepared by:
_______________________
_______________________
_______________________



--------------------------------------------------------------------------------



EXHIBIT A













--------------------------------------------------------------------------------



EXHIBIT “F”
TO
LEASE AGREEMENT


FORM OF GUARANTY


UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE


THIS UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE (this “Guaranty”) is made
as of June ___, 2020 by BIG LOTS, INC., an Ohio corporation (“Guarantor”), to
BIGCOOH002 LLC, a Delaware limited liability company (“Landlord”).
R E C I T A L S
A. Landlord has been requested by Big Lots Stores, Inc., an Ohio corporation
(“Tenant”), to enter into that certain Lease Agreement, dated as of the date
hereof (the “Lease”), for the Premises (as defined in the Lease).
B. Tenant is a direct or indirect subsidiary of Guarantor and Guarantor will
derive substantial economic benefit from the execution and delivery of the
Lease.
C. Guarantor acknowledges that Landlord would not enter into the Lease unless
this Guaranty accompanied the execution and delivery of the Lease.
D. Guarantor hereby acknowledges receipt of a copy of the Lease.
NOW, THEREFORE, in consideration of the execution and delivery of the Lease and
of other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Guarantor covenants and agrees as follows:
1. DEFINITIONS. Defined terms used in this Guaranty and not otherwise defined
herein have the meanings assigned to them in the Lease.
2. COVENANTS OF GUARANTOR.
A. Guarantor absolutely, unconditionally and irrevocably guarantees, as a
primary obligor and not merely as a surety: (i) the full and prompt payment of
all Base Rent, additional Rent and all other sums and charges of every type and
nature payable by Tenant under the Lease, whether due by acceleration or
otherwise, including out of pocket costs and expenses of collection
(collectively, the “Monetary Obligations”), and (ii) the full, timely and
complete performance of all covenants, terms, conditions, obligations,
indemnities and agreements to be performed by Tenant under the Lease, including
any indemnities or other obligations of Tenant that survive the expiration or
earlier termination of the Lease (all of the obligations described in clauses
(i) and (ii) are collectively referred to herein as the “Obligations”). If
Tenant defaults under the Lease (subject to any applicable grace periods),
Guarantor will promptly pay and perform all of the Obligations and pay to
Landlord, when and as due, all



--------------------------------------------------------------------------------



Monetary Obligations payable by Tenant then due under the Lease, together with
all damages and out of pocket costs and expenses to which Landlord is entitled
pursuant to any or all of the Lease and this Guaranty.
B. Guarantor agrees with Landlord that (i) any action, suit or proceeding of any
kind or nature whatsoever (an “Action”) commenced by Landlord against Guarantor
to collect Base Rent, additional Rent and any other sums and charges due under
the Lease for any month or months shall not prejudice in any way Landlord’s
rights to collect any such amounts due for any subsequent month or months
throughout the Lease Term in any subsequent Action, (ii) Landlord may, at its
option, without prior notice or demand, join Guarantor in any Action against
Tenant in connection with or based upon either or both of the Lease and any of
the Obligations, (iii) Landlord may seek and obtain recovery against Guarantor
in an Action (to the extent related to or based upon either or both of the Lease
and any of the Obligations) against Tenant or in any independent Action (to the
extent related to or based upon either or both of the Lease and any of the
Obligations) against Guarantor without Landlord first asserting, prosecuting, or
exhausting any remedy or claim against Tenant or against any security of Tenant
held by Landlord under the Lease, (iv) Landlord may (but shall not be required
to) exercise its rights against each of Guarantor and Tenant concurrently, and
(v) Guarantor will be conclusively bound by a final non-appealable judgment by a
court of competent jurisdiction in any Action (to the extent related to or based
upon either or both of the Lease and any of the Obligations) in favor of
Landlord against Tenant, as if Guarantor were a party to such Action,
irrespective of whether or not Guarantor is entered as a party or participates
in such Action.
C. Guarantor agrees that, in the event of the rejection or disaffirmance of the
Lease by Tenant or Tenant’s trustee in bankruptcy, pursuant to bankruptcy law or
any other law affecting creditors’ rights, Guarantor will, if Landlord so
requests, assume all obligations and liabilities of Tenant under the Lease, to
the same extent as if Guarantor was a party to such document and there had been
no such rejection or disaffirmance, and Guarantor will confirm such assumption,
in writing, at the request of Landlord upon or after such rejection or
disaffirmance. Guarantor, upon such assumption, shall have all rights of Tenant
under the Lease to the fullest extent permitted by law.
3. GUARANTOR’S OBLIGATIONS UNCONDITIONAL.
A. This Guaranty is an absolute and unconditional guaranty of payment and of
performance, and not of collection, and shall be enforceable against Guarantor
without the necessity of the commencement by Landlord of any Action against
Tenant, and without the necessity of any notice of nonpayment, nonperformance or
nonobservance, or any notice of acceptance of this Guaranty, or of any other
notice or demand to which Guarantor might otherwise be entitled, all of which
Guarantor hereby expressly waives in advance. The obligations of Guarantor
hereunder are independent of, and may exceed, the obligations of Tenant.



--------------------------------------------------------------------------------



B. This Guaranty shall apply notwithstanding any extension or renewal of the
Lease, or any holdover following the expiration or termination of the Lease Term
or any renewal or extension of the Lease Term.
C. This Guaranty is a continuing guarantee and will remain in full force and
effect notwithstanding, and the liability of Guarantor hereunder shall be
absolute and unconditional irrespective of any or all of the following: (i) any
renewals, extensions, modifications, alterations or amendments of the Lease
(regardless of whether Guarantor consented to or had notice of same); (ii) any
releases or discharges of Tenant other than the full release and complete
discharge of all of the Obligations; (iii) Landlord’s failure or delay to assert
any claim or demand or to enforce any of its rights against Tenant; (iv) any
extension of time that may be granted by Landlord to Tenant; (v) any assignment
or transfer of all or any part of Tenant’s interest under the Lease (whether by
Tenant, by operation of law, or otherwise); (vi) any subletting, concession,
franchising, licensing or permitting of the Premises or any portion thereof;
(vii) any changed or different use of the Premises (or any portion thereof);
(viii) any other dealings or matters occurring between Landlord and Tenant; (ix)
the taking by Landlord of any additional guarantees, or the receipt by Landlord
of any collateral, from Tenant or any other persons or entities; (x) the release
by Landlord of any other guarantor; (xi) Landlord’s release of any security
provided under the Lease; (xii) Landlord’s failure to perfect any Landlord’s
lien or other lien or security interest available under any applicable statutes,
ordinances, rules, regulations, codes, orders, requirements, directives, binding
written interpretations and binding written policies, rulings, and decrees of
all local, municipal, state and federal governments, departments, agencies,
commissions, boards or political subdivisions (“Laws”); (xiii) any assumption by
any person of any or all of Tenant’s obligations under the Lease, or Tenant’s
assignment of any or all of its rights and interests under the Lease, (xiv) the
power or authority or lack thereof of Tenant to execute, acknowledge or deliver
the Lease; (xv) the existence, non-existence or lapse at any time of Tenant as a
legal entity or the existence, non-existence or termination of any corporate,
ownership, business or other relationship between Tenant and Guarantor; (xvi)
any sale or assignment by Landlord of either or both of this Guaranty and the
Lease (including, but not limited to, any direct or collateral assignment by
Landlord to any mortgagee); (xvii) the solvency or lack of solvency of Tenant at
any time or from time to time; or (xviii) any other cause, whether similar or
dissimilar to any of the foregoing, that might constitute a legal or equitable
discharge of Guarantor (whether or not Guarantor shall have knowledge or notice
thereof) other than the full release and complete discharge of all of the
Obligations. Without in any way limiting the generality of the foregoing,
Guarantor specifically agrees that (A) if Tenant’s obligations under the Lease
are modified or amended with the express written consent of Landlord, this
Guaranty shall extend to such obligations as so amended or modified without
notice to, consideration to, or the consent of, Guarantor, and (B) this Guaranty
shall be applicable to any obligations of Tenant arising in connection with a
termination of the Lease, whether voluntary or otherwise.



--------------------------------------------------------------------------------



Guarantor hereby consents, prospectively, to Landlord’s taking or entering into
any or all of the foregoing actions or omissions.
D. Guarantor hereby expressly agrees that the validity of this Guaranty and the
obligations of Guarantor hereunder shall in no way be terminated, affected,
diminished or impaired by reason of the assertion or the failure to assert by
Landlord against Tenant of any of the rights or remedies reserved to Landlord
pursuant to the provisions of the Lease or by relief of Tenant from any of
Tenant’s obligations under the Lease or otherwise by (i) the release or
discharge of Tenant in any state or federal creditors’ proceedings,
receivership, bankruptcy or other proceeding; (ii) the impairment, limitation or
modification of the liability of Tenant or the estate of Tenant in bankruptcy,
or of any remedy for the enforcement of Tenant’s liability under the Lease,
resulting from the operation of any present or future provision of the United
States Bankruptcy Code (11 U.S.C. § 101 et seq., as amended), or from other
statute, or from the order of any court; or (iii) the rejection, disaffirmance
or other termination of the Lease in any such proceeding. This Guaranty shall
continue to be effective if at any time the payment of any amount due under the
Lease or this Guaranty is rescinded or must otherwise be returned by Landlord
for any reason, including, without limitation, the insolvency, bankruptcy,
liquidation or reorganization of Tenant, Guarantor or otherwise, all as though
such payment had not been made, and, in such event, Guarantor shall pay to
Landlord an amount equal to any such payment that has been rescinded or
returned.
4. WAIVERS.
A.  Without limitation of the foregoing, Guarantor waives (i) notice of
acceptance of this Guaranty, protest, demand and dishonor, presentment, and
demands of any kind now or hereafter provided for by any statute or rule of law
or equity, (ii) notice of any actions taken by Landlord or Tenant under the
Lease or any other agreement or instrument relating thereto, (iii) notice of any
and all defaults by Tenant in the payment of Base Rent, additional Rent or any
other charges or amounts, or of any other defaults by Tenant under the Lease,
(iv) all other notices, demands and protests, and all other formalities of every
kind in connection with the enforcement of the Obligations, omission of or delay
in which, but for the provisions of this Section 4, might constitute grounds for
relieving Guarantor of its obligations hereunder, and (v) any requirement that
Landlord protect, secure, perfect, insure or proceed against any security
interest or lien, or any property subject thereto, or exhaust any right or take
any action against Tenant or any other person or entity (including any
additional guarantor or Guarantor) or against any collateral.
B. GUARANTOR AND LANDLORD HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY ANY PERSON OR ENTITY WITH RESPECT TO ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH: (A) THIS GUARANTY; (B)
THE LEASE; (C) ANY LIABILITY OR OBLIGATION OF



--------------------------------------------------------------------------------



TENANT IN ANY MANNER RELATED TO THE PREMISES OR ANY PORTION THEREOF; (D) ANY
CLAIM OF INJURY OR DAMAGE IN ANY WAY RELATED TO THE LEASE AND/OR THE PREMISES
(OR ANY PORTION THEREOF); (E) ANY ACT OR OMISSION OF TENANT, ITS AGENTS,
EMPLOYEES, CONTRACTORS, SUPPLIERS, SERVANTS, CUSTOMERS, CONCESSIONAIRES,
FRANCHISEES, PERMITTEES OR LICENSEES; OR (F) ANY ASPECT OF THE USE OR OCCUPANCY
OF, OR THE CONDUCT OF BUSINESS IN, ON OR FROM THE PREMISES (OR ANY PORTION
THEREOF). GUARANTOR SHALL NOT IMPOSE ANY COUNTERCLAIM OR COUNTERCLAIMS OR CLAIMS
FOR SET-OFF, RECOUPMENT OR DEDUCTION OF RENT IN ANY ACTION BROUGHT BY LANDLORD
AGAINST GUARANTOR UNDER THIS GUARANTY, EXCEPT TO THE EXTENT ANY SUCH
COUNTERCLAIM OR COUNTERCLAIMS OR CLAIMS FOR SET-OFF, RECOUPMENT OR DEDUCTION OF
RENT IN ANY ACTION ARE MANDATORY PURSUANT TO APPLICABLE LAWS. GUARANTOR HEREBY
WAIVES, BOTH WITH RESPECT TO THE LEASE AND WITH RESPECT TO THIS GUARANTY, ANY
AND ALL RIGHTS WHICH ARE WAIVED BY TENANT UNDER THE LEASE, IN THE SAME MANNER AS
IF ALL SUCH WAIVERS WERE FULLY RESTATED HEREIN. THE LIABILITY OF GUARANTOR UNDER
THIS GUARANTY IS PRIMARY AND UNCONDITIONAL. IN ADDITION, EXCEPT AS OTHERWISE
PROVIDED IN THE LEASE, LANDLORD AND GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO CONSEQUENTIAL DAMAGES ARISING
OUT OF ANY BREACH OF THE TERMS OF THIS GUARANTY.
C. Guarantor expressly waives any and all rights to defenses arising by reason
of (i) any “one-action” or “anti-deficiency” law or any other law that may
prevent Landlord from bringing any action, including a claim for deficiency,
against Guarantor before or after Landlord’s commencement or completion of any
action against Tenant; (ii) ANY ELECTION OF REMEDIES BY LANDLORD (INCLUDING,
WITHOUT LIMITATION, ANY TERMINATION OF THE LEASE) THAT DESTROYS OR OTHERWISE
ADVERSELY AFFECTS GUARANTOR’S SUBROGATION RIGHTS OR GUARANTOR’S RIGHTS TO
PROCEED AGAINST TENANT FOR REIMBURSEMENT; (iii) any disability, insolvency,
bankruptcy, lack of authority or power, death, insanity, minority, dissolution,
or other defense of Tenant (other than the full release and complete discharge
of all of the Obligations), of any other guarantor other than the full release
and complete discharge of all of the Obligations (or any other Guarantor), or of
any other person or entity other than the full release and complete discharge of
all of the Obligations, or by reason of the cessation of Tenant’s liability from
any cause whatsoever; (iv) any right to claim discharge of any or all of the
Obligations on the basis of unjustified impairment of any collateral for the
Obligations; (v) any change in the relationship between Guarantor and Tenant or
any termination of such relationship; (vi) any irregularity, defect or
unauthorized action by any or all of Tenant, any other guarantor (or Guarantor)
or surety, or any



--------------------------------------------------------------------------------



of their respective officers, directors or other agents in executing and
delivering any instrument or agreements relating to the Obligations or in
carrying out or attempting to carry out the terms of any such agreements; (vii)
any assignment, endorsement or transfer, in whole or in part, of the
Obligations, whether made with or without notice to or consent of Guarantor;
(viii) the recovery from Tenant or any other Person (including without
limitation any other guarantor) becoming barred by any statute of limitations or
being otherwise prevented (ix) the benefits of any and all applicable statutes,
laws, rules or regulations which may require the prior or concurrent joinder of
any other party to any action on this Guaranty; (x) any release or other
reduction of the Obligations arising as a result of the expansion, release,
substitution, deletion, addition, or replacement (whether or not in accordance
with the terms of the Lease) of the Premises or any portion thereof; or (xi) any
neglect, delay, omission, failure or refusal of Landlord to take or prosecute
any action for the collection or enforcement of any of the Obligations or to
foreclose or take or prosecute any action in connection with any lien or right
of security (including perfection thereof) existing or to exist in connection
with, or as security for, any of the Obligations, it being the intention hereof
that Guarantor shall remain liable as a principal on the Obligations
notwithstanding any act, omission or event that might, but for the provisions
hereof, otherwise operate as a legal or equitable discharge of Guarantor.
Guarantor hereby waives all defenses of a surety to which it may be entitled by
statute or otherwise.
5. SUBORDINATION AND SUBROGATION. Until the full release and complete discharge
of all of the Obligations, Guarantor hereby subordinates and postpones any claim
or right against Tenant by way of subrogation or otherwise to any of the rights
of Landlord under the Lease or otherwise, or in the Premises (or any portion
thereof), which may arise by any of the provisions of this Guaranty or by reason
of the performance by Guarantor of any of its Obligations hereunder. If any
amount shall be paid to Guarantor on account of such subrogation rights at any
time when all of the Obligations shall not have been paid and performed in full,
Guarantor shall immediately deliver the payment to Landlord for credit against
the then outstanding balance of the Obligations, whether matured or unmatured.
6. REPRESENTATIONS AND WARRANTIES OF GUARANTOR. Guarantor represents and
warrants that:
A. Guarantor is a company incorporated under the laws of the State of Ohio; has
all requisite power and authority to enter into and perform its obligations
under this Guaranty; and this Guaranty is valid and binding upon and enforceable
against Guarantor, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws, without the
requirement of further action or condition.
B. The execution, delivery and performance by Guarantor of this Guaranty does
not and will not (i) contravene any applicable Laws, the organizational
documents of Guarantor, if applicable, any order, writ, injunction, decree
applicable to Guarantor, or any contractual restriction binding on or affecting
Guarantor or any of its properties or assets, nor (ii) result in or require the
creation of any lien,



--------------------------------------------------------------------------------



security interest or other charge or encumbrance upon or with respect to any of
its properties or assets.
C. No approval, consent, exemption, authorization or other action by, or notice
to, or filing with, any governmental authority is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, Guarantor of this Guaranty or any other instrument or agreement
required hereunder.
D. There is no action, suit or proceeding pending or, to Guarantor’s knowledge,
threatened against or otherwise affecting Guarantor before any court or other
governmental authority or any arbitrator that may materially adversely affect
Guarantor’s ability to perform its obligations under this Guaranty.
E. Guarantor’s principal place of business is Columbus, Ohio.
F. Tenant is directly or indirectly owned and controlled by Guarantor.
G. Guarantor has derived or expects to derive financial and other advantages and
benefits directly or indirectly, from the making of the Lease and the payment
and performance of the Obligations. Guarantor hereby acknowledges that Landlord
will be relying upon Guarantor’s guarantee, representations, warranties and
covenants contained herein.
7. FINANCIAL STATEMENTS. Guarantor shall deliver to Landlord the following
financial information: (a) on or before forty-five (45) days after the end of
each of Guarantor’s first three (3) fiscal quarters in each fiscal year during
the term of the Lease, unaudited financial statements for such fiscal quarter
including a balance sheet, income statement, profit and loss statement,
statement of cash flows and all other related schedules, prepared in accordance
with GAAP and certified to be accurate and complete by Guarantor (or the
Treasurer or other appropriate officer of Guarantor), and (b) on or before one
hundred twenty (120) days after the end of each of Guarantor’s fiscal years
during the term of the Lease, audited financial statements for such fiscal year
including, without limitation, a balance sheet (together with all notes
thereto), income statement, profit and loss statement, statement of annual cash
flows, all in reasonable detail, prepared in accordance with GAAP and audited by
any “Big Four” accounting firm. Notwithstanding the foregoing, so long as all
such financial statements of Guarantor and other information required by this
Section 7 is publicly available via EDGAR or Guarantor’s website, Guarantor’s
obligations to deliver financial reports pursuant to this Section 7 shall be
deemed to be satisfied.
8. NOTICES. Any consents, notices, demands, requests, approvals or other
communications given under this Guaranty shall be in writing and shall be given
as provided in the Lease, as follows or to such other addresses as either
Landlord or Guarantor (as applicable) may designate by notice given to the other
in accordance with the provisions of this Section 8:



--------------------------------------------------------------------------------




If to Guarantor:If to Landlord:Big Lots, Inc. c/o Oak Street Real Estate
Capital, LLC 4900 East Dublin Granville Road125 South Wacker Drive, Suite 1220
Columbus, OH 43081Chicago, IL 60606Attn: General CounselAttn: James
HennesseyEmail: hennessey@oakstreetrec.comWith a copy to:With a copy to:Vorys,
Sater, Seymour and Pease LLPKirkland & Ellis LLP 52 East Gay Street300 North
LaSalle Street Columbus, OH 43215Chicago, IL 60654 Attn: David A. Rosenberg,
Esq. Email: david.rosenberg@kirkland.com

9. GOVERNING LAW; CONSENT TO JURISDICTION. Guarantor and Landlord hereby agree
that this Guaranty and the obligations arising hereunder shall be governed by,
and construed in accordance with, the laws of the State of Illinois applicable
to contracts made and performed therein. Any legal suit, action or proceeding
arising out of or relating to this Guaranty may be instituted in any federal
court in the Northern District of Illinois or state court sitting in Cook
County, State of Illinois, and Landlord and Guarantor each waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding in such federal district or county and state, and Landlord
and Guarantor each hereby expressly and irrevocably submits to the jurisdiction
of any such court in any suit, action or proceeding.
10. ESTOPPEL CERTIFICATE. Guarantor shall, from time to time within fifteen (15)
days after receipt of Landlord’s request, execute, acknowledge and deliver to
Landlord an estoppel certificate in the form attached to the Lease as Exhibit
“D”. Such certificate may be relied upon by Landlord and any prospective
purchaser, landlord or lender of all or a portion of the Premises (or any
portion thereof).
12. MISCELLANEOUS.
A. Guarantor further agrees that Landlord may, without notice, assign this
Guaranty in whole or in part to the extent permitted by the Lease. If Landlord
disposes of its interest in the Lease in accordance with the Lease, “Landlord,”
as used in this Guaranty, shall mean Landlord’s successors and assigns.
B. Guarantor promises to pay all out of pocket costs of collection or
enforcement incurred by Landlord in exercising any remedies provided for in the
Lease or this Guaranty whether at law or in equity.



--------------------------------------------------------------------------------



C. If any portion of this Guaranty shall be deemed invalid, unenforceable or
illegal for any reason, such invalidity, unenforceability or illegality shall
not affect the balance of this Guaranty, which shall remain in full force and
effect to the maximum permitted extent.
D. The provisions, covenants and guaranties of this Guaranty shall be binding
upon Guarantor and its successors and assigns (it being understood that
Guarantor shall not have the right to assign its obligations under this Guaranty
without the prior written consent of Landlord in Landlord’s sole and absolute
discretion), and shall inure to the benefit of Landlord and its successors and
assigns, and shall not be deemed waived or modified unless such waiver or
modification is specifically set forth in writing, executed by Landlord or its
successors and assigns, and delivered to Guarantor.
E. Whenever the words “include”, “includes”, or “including” are used in this
Guaranty, they shall be deemed to be followed by the words “without limitation”,
and, whenever the circumstances or the context requires, the singular shall be
construed as the plural, the masculine shall be construed as the feminine and/or
the neuter and vice versa. This Guaranty shall be interpreted and enforced
without the aid of any canon, custom or rule of law requiring or suggesting
construction against the party drafting or causing the drafting of the provision
in question.
F. Each of the rights and remedies herein provided are cumulative and not
exclusive of any rights or remedies provided by law or in the Lease or this
Guaranty.
G. The Recitals set forth above are hereby incorporated by this reference and
made a part of this Guaranty.
SIGNATURE PAGE TO FOLLOW







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Unconditional Guaranty
of Payment and Performance effective as of the date first written above.


GUARANTOR:


BIG LOTS, INC., an Ohio corporation


By:_______________________________________
Name:____________________________________
Its:_______________________________________






ACKNOWLEDGED AND AGREED:


LANDLORD:


BIGCOOH002 LLC, a Delaware limited liability
company


By:_______________________________________
Name: James Hennessey
Its: Authorized Representative













